SELECTED CONSOLIDATED FINANCIAL DATA The summary information presented below under "Selected Balance Sheet Data" and "Selected Operations Data" for, and as of the end of, each of the years ended September 30 is derived from our audited consolidated financial statements.The following information is only a summary and you should read it in conjunction with our consolidated financial statements and notes beginning on page 42. September 30, 2007 2006 2005 2004(1) 2003 (Dollars in thousands) Selected Balance Sheet Data: Total assets $7,675,886 $8,199,073 $8,409,687 $8,541,124 $8,582,733 Loans receivable, net 5,290,071 5,221,117 5,464,130 4,747,530 4,307,696 Investment securities: Available-for-sale (“AFS”), at market value 102,424 189,480 Held-to-maturity (“HTM”), at cost 421,744 240,000 430,499 638,079 1,022,412 Mortgage-related securities: Trading, at market value 396,904 AFS, at market value 402,686 556,248 737,638 1,201,800 2,128,721 HTM, at cost 1,011,585 1,131,634 1,407,616 1,446,908 815,453 Capital stock of Federal Home Loan Bank (“FHLB”) 139,661 165,130 182,259 174,126 169,274 Deposits 3,922,782 3,900,431 3,960,297 4,127,774 4,238,145 Advances from FHLB 2,732,183 3,268,705 3,426,465 3,449,429 3,200,000 Other borrowings 53,524 53,467 53,410 53,348 81,146 Stockholders’ equity 867,631 863,219 865,063 832,414 976,445 Year Ended September 30, 2007 2006 2005 2004(1) 2003 (Dollars and counts in thousands, except per share amounts) Selected Operations Data: Total interest and dividend income $411,550 $410,928 $400,107 $384,833 $441,536 Total interest expense 305,110 283,905 244,201 268,642 326,848 Net interest and dividend income 106,440 127,023 155,906 116,191 114,688 (Recovery) provision for loan losses (225) 247 215 64 Net interest and dividend income after (recovery) provision for loan losses 106,665 126,776 155,691 116,127 114,688 Retail fees and charges 16,120 17,007 16,029 15,119 15,157 Gains on sales of loans receivable held for sale 88 49 84 107 18,949 Other income 7,758 7,739 7,202 8,321 9,006 Total other income 23,966 24,795 23,315 23,547 43,112 Prepayment penalty on FHLB advances 236,109 Total other expenses 77,725 72,868 73,631 309,000 72,510 Income (loss) before income tax expense (benefit) 52,906 78,703 105,375 (169,326) 85,290 Income tax expense (benefit) 20,610 30,586 40,316 (63,051) 33,259 Net income (loss) 32,296 48,117 65,059 (106,275) 52,031 Basic earnings (loss) per share $0.44 $0.66 $0.90 $(1.48) $0.74 Average shares outstanding 72,849 72,595 72,506 71,599 70,699 Diluted earnings (loss) per share $0.44 $0.66 $0.89 $(1.48) $0.72 Average diluted shares outstanding 72,970 72,854 73,082 71,599 72,392 6 2007 2006 2005 2004(1) 2003 Selected Performance and Financial Ratios and Other Data: Performance Ratios: Return on average assets 0.41 % 0.58 % 0.77 % (1.25)% 0.60% Return on average equity 3.72 5.58 7.62 (11.36) 5.28 Dividends paid per public share(2) $2.09 $2.30 $2.00 $2.81 $2.12 Dividend payout ratio 133.14 % 97.41 % 62.59 % n/a 76.68% Ratio of operating expense to average total assets 0.98 0.88 0.87 3.64% 0.84 Efficiency ratio 59.60 48.03 41.19 221.83 46.05 Ratio of average interest-earning assets to average interest-bearing liabilities 1.12 1.11 1.10 1.12 1.13 Interest rate spread information: Average during period 0.93 1.19 1.59 1.05 0.90 End of period 0.89 1.07 1.46 1.77 0.42 Net interest margin 1.36 1.57 1.87 1.39 1.34 Asset Quality Ratios: Non-performing assets to total assets 0.12 0.10 0.08 0.12 0.15 Non-performing loans to total loans 0.14 0.11 0.09 0.13 0.21 Allowance for loan losses to non-accruing loans 56.87 79.03 89.14 74.04 50.87 Allowance for loan losses to loans receivable, net 0.08 0.08 0.08 0.09 0.11 Capital Ratios: Equity to total assets at end of period 11.30 10.53 10.29 9.75 11.38 Average equity to average assets 10.91 10.47 10.05 11.03 11.33 Regulatory Capital of Bank: Core capital 10.3 9.5 9.1 8.8 11.0 Tier I risk-based capital 22.9 22.6 21.3 21.6 29.0 Total risk-based capital 22.8 22.5 21.3 21.6 29.1 Other Data: Number of traditional offices 29 29 29 28 28 Number of in-store offices 9 9 8 8 7 (1)During 2004, Capitol Federal Savings Bank refinanced $2.40 billion of its FHLB advances that were not hedged by interest rate swaps.In doing so, Capitol Federal Savings Bank incurred a $236.1 million prepayment penalty. (2)For all years shown, Capitol Federal Savings Bank MHC, which owns a majority of the outstanding shares of Capitol Federal Financial common stock, waived its right to receive dividends paid on the common stock with the exception of the $0.50 per share dividend paid on 500,000 shares in February 2005.Public shares exclude shares held by Capitol Federal Savings Bank MHC, as well as unallocated shares held in the Capitol Federal Financial Employee Stock Ownership Plan.See page 27 for additional information. 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Overview Capitol Federal Financial (the “Company”) is the mid-tier holding company and the sole shareholder of Capitol Federal Savings Bank (the “Bank”).Capitol Federal Savings Bank MHC (“MHC”), a federally chartered mutual holding company, is the majority owner of the Company.MHC owns 52,192,817 shares of the 74,258,977 voting shares outstanding on September 30, 2007.The Company’s common stock is traded on the NASDAQ Stock Market LLC under the symbol “CFFN.”The Bank comprises almost all of the assets and liabilities of the Company and the Company is dependent primarily upon the performance of the Bank for the results of its operations.Because of this relationship, references to management actions, strategies and results of actions apply to both the Bank and the Company. Forward-Looking Statements We may from time to time make written or oral "forward-looking statements", including statements contained in our filings with the Securities and Exchange Commission (“SEC”).These forward-looking statements may be included in this annual report to stockholders and in other communications by the Company, which are made in good faith by us pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements about our beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions that are subject to significant risks and uncertainties, and are subject to change based on various factors, some of which are beyond our control.The words "may", "could", "should", "would", "believe", "anticipate", "estimate", "expect", "intend", "plan" and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause our future results to differ materially from the plans, objectives, goals, expectations, anticipations, estimates and intentions expressed in the forward-looking statements: · our ability to continue to maintain overhead costs at reasonable levels; · our ability to continue to originate a significant volume of one- to four-family mortgage loans in our market area; · our ability to acquire funds from or invest funds in wholesale or secondary markets; · the future earnings and capital levels of the Bank, which could affect the ability of the Company to pay dividends in accordance with its dividend policies; · the credit risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; · the strength of the U.S. economy in general and the strength of the local economies in which we conduct operations; · the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; · the effects of, and changes in, foreign and military policies of the United States Government; · inflation, interest rates, market and monetary fluctuations; · our ability to access cost-effective funding; · the timely development and acceptance of our new products and services and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors' products and services; · the willingness of users to substitute competitors' products and services for our products and services; · our success in gaining regulatory approval of our products, services and branching locations, when required; · the impact of changes in financial services laws and regulations, including laws concerning taxes, banking, securities and insurance; · technological changes; · acquisitions and dispositions; · changes in consumer spending and saving habits; and · our success at managing the risks involved in our business. This list of important factors is not exclusive.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company or the Bank. 8 The following discussion is intended to assist in understanding the financial condition and results of operations of the Company.The discussion includes comments relating to the Bank, since the Bank is wholly owned by the Company and comprises the majority of assets and is the principal source of income for the Company. Executive Summary The following summary should be read in conjunction with our Management’s Discussion and Analysis of Financial Condition and Results of Operations in its entirety. Our principal business consists of attracting deposits from the general public and investing those funds primarily in permanent loans secured by first mortgages on owner-occupied, one- to four-family residences.We also originate consumer loans, loans secured by first mortgages on nonowner-occupied one- to four-family residences, permanent and construction loans secured by one- to four-family residences, commercial real estate loans and multi-family real estate loans.While our primary business is the origination of one- to four-family mortgage loans funded through retail deposits, we also purchase whole loans and invest in certain investment and mortgage-related securities using FHLB advances as an additional funding source. The Company is significantly affected by prevailing economic conditions including federal monetary and fiscal policies and federal regulation of financial institutions.Deposit balances are influenced by a number of factors including interest rates paid on competing personal investments, the level of personal income, and the personal rate of savings within our market areas.Lending activities are influenced by the demand for housing and other loans, as well as interest rate pricing competition from other lending institutions.The primary sources of funds for lending activities include deposits, loan repayments, investment income, borrowings, and funds provided from operations. The Company’s results of operations are primarily dependent on net interest income, which is the difference between the interest earned on loans, mortgage-related securities, and investments, and the interest paid on deposits and borrowings.We generally price our loan and deposit products based upon an analysis of our competition and changes in market rates.On a weekly basis, management reviews deposit flows, loan demand, cash levels, and changes in several market rates to assess all pricing strategies.While we do not explicitly price our products at a margin to a specific market rate or index, our products tend to be priced at a margin to general market rates or indices.While national market rates change constantly, and rates offered by competitors with nationwide delivery channels may change during a business day, our offered rates generally remain available to customers for up to a week on deposit products and several days to a week on loan products.Our one- to four-family mortgage loans are generally priced based upon the 10-year Treasury rate while the rates on our deposits are generally priced based upon short-term Treasury rates.The majority of our loans are fixed-rate products with maturities up to 30 years, while the majority of our deposits have maturity or reprice dates of less than 2 years. During the majority of fiscal year 2007, the yield curve was generally flat or slightly inverted.Net interest income is affected by the yield curve environment to a large extent, as our interest-earning assets and interest-bearing liabilities are generally priced relative to the rates reflected in the yield curve.Our interest-bearing liabilities reprice more rapidly than our interest-earning assets.As a result of the generally flat or slighted inverted yield curve, the Company experienced continued net interest margin compression in fiscal year 2007.During the last quarter of fiscal year 2007, the yield curve began to assume a positive shape. The Federal Open Market Committee (“FOMC”) of the Federal Reserve Board decreased the Federal Funds rate by 50 basis points from 5.25% to 4.75% in the last quarter of fiscal year 2007.The rate had remained unchanged at 5.25% since mid-2006, with the FOMC citing inflationary risk as the primary variable in maintaining the Federal Funds rate at that level.Data as of September 30, 2007 suggests that inflationary risks are no longer the FOMC’s primary economic concern, but rather the marked decline in credit quality experienced nationwide due to the ongoing adjustment in the housing sector, the resulting lack of liquidity in national markets, and recent increases in delinquencies on subprime loans.Delinquency rates market-wide have prompted a tightening of credit standards, which has restricted additional economic recovery.The FOMC expects the recent 50 basis point reduction to promote modest economic recovery, and is cautious about further policy easing since inflationary concerns have not completely subsided.The Federal Funds rate is the rate at which depository institutions lend reserve requirement surplus balances at the Federal Reserve to other depository institutions in deficit of their reserve requirement.A change in this rate does not directly impact the rates offered to loan consumers, but the trickle-down effect caused by the change in borrowing costs for banks may be eventually realized in mortgage, consumer, and corporate loan rates.The forward yield curve generally indicates that the market expects the yield curve to continue to assume a positive shape, with additional rate cuts by the FOMC expected during fiscal year 2008.See additional discussion of interest rate risk in "Quantitative and Qualitative Disclosure About Market Risk." 9 Management actively monitors the Company’s interest rate sensitivity, and has implemented strategies to address that sensitivity.The strategies have resulted in a year-over-year reduction in total assets, with a resulting increase in our capital ratios.This reduction was intentional and in exchange for the prudent usage of balance sheet leverage, as investment opportunities were not always balanced with the cost of funding.As a result, the Bank’s sensitivity to changes is lower than one year ago. Net income for fiscal year 2007 was $32.3 million compared to $48.1 million in the prior fiscal year. The $15.8 million decrease in net income was primarily a result of a $21.2 million increase in interest expense and a $4.9 million increase in other expenses, offset by a $10.0 million decrease in income tax expense as a result of decreased earnings.The increase in interest expense was mainly attributable to higher rates on the certificate of deposit and money market portfolios, and the interest rate swaps which are all generally priced based upon short-term interest rates (two year and shorter maturities).The $4.9 million increase in non-interest expense was primarily a result of a $1.8 million increase in regulatory and outside services and a $1.2 million increase in salaries and employee benefits. The Bank’s loan portfolio increased $69.0 million during fiscal year 2007 to $5.29 billion at September 30, 2007.The increase in the portfolio was largely a result of the origination and purchase of mortgage loans, and a slowdown in prepayment speeds as a result of higher long-term interest rates during fiscal year 2007 compared to fiscal year 2006.Prepayments on loans generally decline as long-term rates rise because borrowers are less likely to refinance their current mortgage or move into more expensive homes due to costs associated with higher rates on new mortgages. During fiscal year 2007, $750.0 million of FHLB advances matured, of which management elected not to renew $600.0 million.The weighted average renewal rate on the FHLB advances was approximately 5.23% compared to 3.50% on the maturing advances. The FHLB advances were not renewed because the interest rate available on the Bank’s short-term investment opportunities for these funds were less than or equal to the rate that would have been available on the new FHLB advances, and the Bank had sufficient liquidity to repay the maturing FHLB advances.The remaining $150.0 million of maturing FHLB advances were renewed at a weighted average rate of 5.40% and are scheduled to mature during fiscal year 2011.Management elected to renew $150.0 million as a result of the amount of liquidity available at the time of maturity, and to extend the maturity date to better match the interest rate risk profile of the loan portfolio as fixed-rate loans continue to comprise a larger part of that portfolio.During fiscal year 2008, $1.13 billion of FHLB advances are scheduled to mature.At each FHLB advance maturity date in fiscal year 2008, management will continue to balance the yield spread on assets generally funded by the maturing FHLB advances relative to the cost of new FHLB advances or alternative funding strategies, the amount of liquidity available to repay maturing FHLB advances or invest, and the interest rate risk profile of funding alternatives and their impact on the overall interest rate risk profile of the Bank.Based upon these factors, management may repay some or all maturing FHLB advances in fiscal year 2008.See additional discussion of interest rate risk in "Quantitative and Qualitative Disclosure About Market Risk." The Bank experienced continued high levels of competition for retail deposit dollars due to aggressive pricing by other financial institutions in its local markets.The Bank increased the average rates on its money market and certificate of deposit portfolios to remain competitive, with an emphasis on the mid-term maturity certificate of deposit market.The Bank’s entire deposit portfolio increased $22.4 million during fiscal year 2007 to $3.92 billion at September 30, 2007 which was primarily a result of an increase in the certificate of deposit portfolio.The increase in certificates was partially offset by a $18.6 million decrease in the money market portfolio.Management continues to monitor the Bank’s local deposit market pricing environment for its impact on the Bank’s operations and will adjust the Bank’s pricing on deposit accounts accordingly.Management actively looks for pricing opportunities that will allow the Bank to maintain its current size or grow in a profitable manner. The Bank opened a new traditional branch in November 2007 in Topeka, Kansas.Management will continue to explore branch expansion opportunities in the Bank’s market areas. Critical Accounting Policies Our most critical accounting policies are the methodologies used to determine the allowance for loan losses, other than temporary declines in the value of securities, the valuation of mortgage servicing rights (“MSR”), and our policy regarding derivative instruments.These policies are important to the presentation of our financial condition and results of operations, involve a high degree of complexity, and require management to make difficult and subjective judgments that may require assumptions or estimates about highly uncertain matters.The use of different judgments, assumptions, and estimates could cause reported results to differ materially.These critical accounting policies and their application are reviewed at least annually by our audit committee and board of directors.The following is a description of our critical accounting policies and an explanation of the methods and assumptions underlying their application. 10 Allowance for Loan Losses.Management maintains an allowance for loan losses to absorb losses known and inherent in the loan portfolio based upon ongoing quarterly assessments of the loan portfolio.Our methodology for assessing the appropriateness of the allowance consists of several key elements, which includes a formula allowance, specific allowances for identified problem loans and portfolio segments, and knowledge of economic conditions that may lead to credit risk concerns about the loan portfolio or segments of the loan portfolio. In addition, the allowance incorporates the results of measuring impaired loans as provided in Statement of Financial Accounting Standards (“SFAS”) No. 114, “Accounting by Creditors for Impairment of a Loan” and SFAS No. 118, “Accounting by Creditors for Impairment of a Loan - Income Recognition and Disclosures.”These accounting standards prescribe the measurement methods, income recognition and disclosures related to impaired loans. One- to four-family mortgage loans and consumer loans that are not impaired, as defined in SFAS No. 114 and No. 118, are collectively evaluated for impairment using a formula allowance as permitted by SFAS No. 5, “Accounting for Contingencies”.Loans on residential properties with greater than four units, residential construction loans and commercial properties that are delinquent or where the borrower’s total loan concentration balance is greater than $1.5 million (excluding one- to four-family mortgage loans) are evaluated for impairment on a loan by loan basis at least annually.If no impairment exists, these loans are included in the formula allowance.The formula allowance is calculated by applying loss factors to outstanding loans based on the internal risk evaluation of pools of loans.Changes in risk evaluations of both performing and non-performing loans affect the amount of the formula allowance. Loss factors are based both on our historical loss experience and on significant factors that, in management’s judgment, affect the collectibility of the portfolio as of the evaluation date.Loan loss factors for portfolio segments are representative of the credit risks associated with loans in those segments.The greater the credit risks associated with a particular segment, the greater the loss factor.Loss factors increase as individual loans become classified, delinquent, the foreclosure process begins, or as economic conditions warrant. Management reviews the appropriateness of the allowance based upon its evaluation of then-existing economic and business conditions affecting our key lending areas.Other conditions management considers in determining the appropriateness of the allowance include, but are not limited to, changes in our underwriting standards, credit quality trends (including changes in the balance and characteristics of non-performing loans expected to result from existing national and local economic conditions), trends in collateral values, loan volumes and concentrations, and recent loss experience in particular segments of the portfolio as of the evaluation date.Management also measures the impact that such conditions were believed to have had on the collectibility of impaired loans. Senior management reviews these conditions quarterly.To the extent that any of these conditions are evidenced by a specifically identifiable problem loan or portfolio segment as of the evaluation date, management’s estimate of the effect of such condition may be reflected as a specific allowance applicable to such loan or loans. Where any of these conditions are not evidenced by a specifically identifiable problem loan or portfolio segment as of the evaluation date, management’s evaluation of the loss related to these conditions is reflected in the allowance associated with our homogeneous population of loans.The evaluation of the inherent loss with respect to these conditions is subject to a higher degree of uncertainty because they are not identified with specific problem loans or portfolio segments. The amounts actually observed with respect to these losses can vary significantly from the estimated amounts. Our methodology permits adjustments to any loss factor used in the computation of the formula allowance in the event that, in management’s judgment, significant factors which affect the collectibility of the portfolio, as of the evaluation date, are not reflected in the current loss factors.By assessing the estimated losses inherent in our loan portfolios on a quarterly basis, we can adjust specific and inherent loss estimates based upon more current information. Assessing the adequacy of the allowance for loan losses is inherently subjective as it requires making material estimates, including the amount and timing of future cash flows expected to be received on impaired loans, and changes in the market value of collateral securing loans, which may be susceptible to volatility. In the opinion of management, the allowance, when taken as a whole, is adequate to absorb reasonable estimated loan losses inherent in our loan portfolio at each evaluation date. Securities Impairment.Management continually monitors the investment and mortgage-related security portfolios for impairment on a security by security basis.Many factors are considered in determining whether the impairment is deemed to be other-than-temporary, including, but not limited to, the length of time the security has had a market value less than the cost basis, the severity of the loss, the intent and ability of the Bank to hold the security for a period of time sufficient for a substantial recovery of its investment, recent events specific to the issuer or industry including the issuer’s financial condition and current ability to make future payments in a timely manner, external credit ratings, and recent downgrades in such ratings.If management deems such decline to be other-than-temporary, the carrying value of the security is adjusted and an impairment amount is recorded in the consolidated statements of income.Currently, all securities are rated investment grade, and there is a market for the securities. 11 Valuation of Mortgage Servicing Rights.The Bank records MSR as a result of retaining the servicing of loans that are owned by another entity.Impairment exists if the carrying value of MSR exceeds the estimated fair value of the MSR.MSR are stratified by the underlying loan term and by interest rate. Individual impairment allowances for each stratum are established when necessary and then adjusted in subsequent periods to reflect changes in the measurement of impairment.The estimated fair value of each MSR stratum is determined through analysis of future cash flows incorporating numerous assumptions including: servicing income, servicing costs, market discount rates, prepayment speeds and other market driven data. The fair value of MSR is highly sensitive to changes in assumptions. Changes in prepayment speed assumptions have the most significant impact on the fair value of MSR.Generally, as interest rates decline, prepayments accelerate due to increased refinance activity, which results in a decrease in the fair value of MSR.As interest rates rise, prepayments slow which generally results in an increase in the fair value of MSR.All assumptions are reviewed for reasonableness on a quarterly basis and adjusted as necessary to reflect current and anticipated market conditions. Thus, any measurement of the fair value of MSR is limited by the conditions existing and the assumptions utilized as of a particular point in time, and those assumptions may not be appropriate if applied at a different point in time.Annually, we receive an independent appraisal of the fair value of our MSR.AtSeptember 30, 2007 the independent valuation exceeded our calculated MSR fair value. Derivative Instruments.The Bank has entered into interest rate swap agreements to hedge certain FHLB advances (“swapped FHLB advances”).When the Bank entered into the interest rate swap agreements, they were designated as fair value hedges.All terms of the interest rate swap agreements relating to the pay, fixed-rate components and timing of cash flows match the terms of the swapped FHLB advances.Therefore, the Bank has assumed no ineffectiveness in the hedging relationship and accounts for the interest rate swaps using the shortcut method, under which any gain or loss in the fair value of the interest rate swaps is recorded as an other asset or liability and is offset by a gain or loss on the hedged FHLB advances. Before entering into the interest rate swap agreements, management formally documented its risk management objectives and strategy, and the relationship between the interest rate swap agreements and the swapped FHLB advances.To qualify for hedge accounting, the interest rate swaps and the related FHLB advances must be designated as a hedge.Both at the inception of the hedge and on an ongoing basis, management assesses whether the hedging relationship is expected to be highly effective in offsetting changes in fair values of the swapped FHLB advances.If at some point it is determined that the interest rate swaps are not highly effective as a hedge, hedge accounting will be discontinued.If hedge accounting is discontinued, changes in the fair value of the interest rate swaps will be recorded in earnings and the swapped FHLB advances will no longer be adjusted for changes in fair value. Recent Accounting Pronouncements.In February 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments.”SFAS No. 155 amends SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.”SFAS No. 155 permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that would otherwise require bifurcation, if the holder irrevocably elects to account for the whole instrument on a fair value basis, and clarifies various aspects of SFAS No. 133 and SFAS No. 140 relating to derivative financial instruments and qualifying special-purpose entities holding derivative financial instruments.The Company’s adoption of SFAS No. 155, effective October 1, 2006, had no impact on its financial condition or results of operations. In March 2006, FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140.”SFAS No. 156 requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract as defined in the SFAS.It requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable, and allows an entity to choose between amortization or fair value measurement methods for each class of separately recognized servicing assets and servicing liabilities.It also permits a one-time reclassification of available-for-sale securities to trading without tainting the investment portfolio, provided the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities.The Company’s adoption of SFAS No. 156, effective October 1, 2006, had no impact on its financial condition or results of operations, as management will continue to value MSR at the lower of cost or market. In July 2006, the FASB issued Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109.”The interpretation clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes.”The interpretation prescribes a process by which the likelihood of a tax position is gauged based upon the technical merits of the position, and then a subsequent measurement relates the maximum benefit and the degree of likelihood to determine the amount of benefit to recognize in the financial statements.The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures, and transition.FIN 12 No. 48 is effective for fiscal years beginning after December 15, 2006, which for the Company is October 1, 2007.The Company’s adoption of FIN 48 is not expected to have a material impact on its financial condition or results of operations. In September2006, the FASB issued SFAS No. 157 “Fair Value Measurements.”SFAS No. 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures regarding fair value measurements.The statement applies whenever other standards require or permit that assets or liabilities be measured at fair value.The statement does not require new fair value measurements, but rather provides a definition and framework for measuring fair value which will result in greater consistency and comparability among financial statements prepared under GAAP. The statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, which for the Company is October 1, 2008.The Company has not yet completed its assessment of the impact of SFAS No. 157. In February 2007, FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” which permits an entity to measure certain financial assets and financial liabilities at fair value. The objective of SFAS No. 159 is to improve financial reporting by allowing entities to mitigate volatility in reported earnings caused by the measurement of related assets and liabilities using different attributes, without having to apply complex hedge accounting provisions.When a company elects to apply the fair value option to existing specific items, the company reports the difference between the items’ carrying value and their fair value as a cumulative-effect adjustment to the opening balance of retained earnings upon adoption of the standard, with subsequent changes in fair value being charged to earnings.When a company elects to apply the fair value option to new items, the company reports the change in the items value through current period income.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007, which for the Company is October 1, 2008.An entity may elect to early adopt SFAS No. 159 if, among a number of conditions, it has not issued financial statements for any interim period within the fiscal year SFAS No. 159 is first adopted.The Company has not yet completed its assessment of the impact of SFAS No. 159. Management Strategy Our strategy is to operate a retail-oriented financial institution dedicated to serving the needs of customers in our market areas. Our commitment is to provide the broadest possible access to home ownership through our mortgage lending programs and to offer a complete set of personal banking products and services.We strive to enhance stockholder value while maintaining a strong capital position.To achieve our strategy, we focus on the following: · Portfolio Lending.We are one of the largest originators of one- to four-family mortgage loans in the State of Kansas.We have primarily originated these loans for our own portfolio, rather than for sale, and generally we service the loans we originate.We provide retail customers with alternatives for their borrowing needs by offering both fixed- and adjustable-rate products with various terms to maturity and pricing alternatives.We offer special programs to individuals who may be first time home buyers, have low or moderate incomes or may have certain credit risk concerns in order to maximize our ability to deliver home ownership opportunities.Through our strong relationships with real estate agents and marketing efforts which reflect our reputation and pricing, we attract mortgage loan business from walk-in customers, customers that apply online, and existing customers.We also purchase one- to four-family mortgage loans from correspondent lenders secured by property primarily located within our market areas and select market areas in Missouri and nationwide lenders. · Retail Financial Services.We offer a wide array of deposit products and retail services for our customers.These products include checking, savings, money market, certificates of deposit and retirement accounts.These products and services are provided through a branch network of 38 locations which includes traditional branch and retail store locations, our call center which operates on extended hours, telephone bill payment services and Internet-based transaction services. · Cost Control.We generally are very effective at controlling our costs of operations, outside of the expense portion of our employee benefit plans that are tied to the Company’s stock price.By using technology, we are able to centralize our lending and deposit support functions for efficient processing.Our retail orientation allows us to serve a broad range of customers through relatively few branch locations.Our average deposit base per traditional branch at September 30, 2007 and 2006 was over $123.3 million and $121.8 million, respectively.This large average deposit base helps to control costs.Our one- to four-family mortgage lending strategy, through effective management of credit risk, allows us to service a large portfolio of loans at efficient levels because it costs less to service a portfolio of performing loans. · Asset Quality.We utilize underwriting standards for our lending products that are designed to limit our exposure to credit risk, and have a portfolio of predominately one- to four-family mortgage loans which has resulted in minimal levels of delinquent and non-performing loans.At September 30, 2007, our ratio of non-performing assets to total assets was 0.12%.See additional discussion of asset quality in Part I, Item 1 of the Annual Report on Form 10-K. 13 · Capital Position.Our policy has always been to protect the safety and soundness of the Bank through conservative credit and operational risk management, balance sheet strength, and sound operations.The end result of these activities is a capital ratio that is in excess of the well-capitalized standards set by the Office of Thrift Supervision (“OTS”).We believe that maintaining a strong capital position safeguards the long-term interests of the Bank, the Company and our stockholders. · Stockholder Value.We strive to enhance stockholder value while maintaining a strong capital position.We continue to provide returns to stockholders through our dividend payments.Total dividends declared during fiscal year 2007 were $2.09 per share.In October 2007, the board of directors declared a $0.50 per share dividend which was paid on November 16, 2007 to holders of record on November 2, 2007.Due to MHC's waiver of dividends, the dividend of $0.50 per share was paid only on public shares.The Company’s cash dividend payout policy is reviewed continually by management and the board of directors, and the ability to pay dividends under the policy depends upon a number of factors including the Company’s financial condition, results of operations, regulatory capital requirements of the Bank, other regulatory limitations on the Bank’s ability to make capital distributions to the Company and the continued waiver of dividends by MHC. · Interest Rate Risk Management.Changes in interest rates are our primary risk as our balance sheet is almost entirely comprised of interest-earning assets and interest-bearing liabilities.As such, fluctuations in interest rates have a significant impact not only upon our net income but also upon the cash flows related to those assets and liabilities and the market value of our assets and liabilities.To manage interest rate risk, the Asset and Liability Committee (“ALCO”) meets weekly to discuss and monitor the current interest rate environment compared to interest rates offered on our loan and deposit products.Additionally, ALCO meets once a month to review information regarding the sensitivity of our assets and liabilities to changes in rates.The members of ALCO are the Chairman, the Chief Executive Officer, the Chief Financial Officer (chair of ALCO), the Executive Vice President for Corporate Services, the Chief Lending Officer and the Executive Vice President for Retail Operations. · Cash Flow Management.The Bank must manage its daily cash flows.Cash flow management is accomplished through: · establishing interest rates on loan and deposit products; · investing cash flows not placed into mortgage loans; · purchasing securities that meet the long term objectives of earnings, liquidity management and interest rate risk management; and · borrowing funds if cash flows are not sufficient to meet local loan demand or to leverage excess capital. Generally, management manages the Bank’s asset and liability portfolios, including the available-for-sale securities portfolio, as held-to-maturity portfolios.As such, changes in the balance or mix of products in these portfolios typically do not occur quickly, especially in a rising rate environment.Because of this, management looks at changes over a period of time to determine trends that can be changed through various strategies in our local markets, by the investments and mortgage loans we purchase or by borrowings we incur. Quantitative and Qualitative Disclosure about Market Risk Asset and Liability Management and Market Risk The rates of interest we earn on assets and pay on liabilities generally are established contractually for a period of time.Fluctuations in interest rates have a significant impact not only upon our net income, but also upon the cash flows of those assets and liabilities and the market value of our assets and liabilities.Our results of operations, like those of other financial institutions, are impacted by these changes in interest rates and the interest rate sensitivity of our interest-earning assets and interest-bearing liabilities.The risk associated with changes in interest rates on the earnings of the Bank and the market value of its financial assets and liabilities is known as interest rate risk.Interest rate risk is our most significant market risk and our ability to adapt to these changes is known as interest rate risk management. Based upon management’s recommendations, the board of directors sets the asset and liability management policies of the Bank.These policies are implemented by ALCO.The purpose of ALCO is to communicate, coordinate and control asset and liability management consistent with the business plan and board-approved policies.ALCO sets goals for and monitors the volume and mix of assets and funding sources taking into account relative costs and spreads, interest rate sensitivity and liquidity needs.The objectives are to manage assets and funding sources to produce the highest profitability balanced against liquidity, capital adequacy and risk management objectives.At each monthly meeting, ALCO recommends appropriate strategy changes.The Chief Financial Officer, or his designee, is responsible for executing, reviewing and reporting on the results of the policy recommendations and strategies to the board of directors, generally on a monthly basis. 14 The ability to maximize net interest income is dependent largely upon the achievement of a positive interest rate spread that can be sustained despite fluctuations in prevailing interest rates.The asset and liability repricing gap is a measure of the difference between the amount of interest-earning assets and interest-bearing liabilities which either reprice or mature within a given period of time.The difference provides an indication of the extent to which an institution's interest rate spread will be affected by changes in interest rates.A gap is considered positive when the amount of interest-earning assets exceeds the amount of interest-bearing liabilities, maturing or repricing during the same period. A gap is considered negative when the amount of interest-bearing liabilities exceeds the amount of interest-earning assets maturing or repricing during the same period.Generally, during a period of rising interest rates, a negative gap within shorter repricing periods adversely affects net interest income, while a positive gap within shorter repricing periods results in an increase in net interest income.During a period of falling interest rates, the opposite would generally be true.As of September 30, 2007, the ratio of our one-year gap to total assets was a negative 11.57%, which primarily was a result of the monthly repricing of our interest rate swaps. Management recognizes that dramatic changes in interest rates within a short period of time can cause an increase in our interest rate risk relative to the balance sheet.At times, ALCO may recommend increasing our interest rate risk position in an effort to increase our net interest margin.Management believes that maintaining and improving earnings is the best way to preserve a strong capital position.Conversely, management recognizes the need, in certain interest rate environments, to limit the Bank's exposure to changing interest rates and may implement strategies to reduce our interest rate risk which could, as a result, reduce earnings in the short-term.To minimize the potential for adverse effects of material and prolonged changes in interest rates on our results of operations, we have adopted asset and liability management policies to better balance the maturities and repricing terms of our interest-earning assets and interest-bearing liabilities based on existing local and national interest rates. During periods of economic uncertainty, rising interest rates or extreme competition for loans, the Bank’s ability to originate or purchase loans may be adversely affected.In such situations, the Bank alternatively may invest its funds into investment or mortgage-related securities.These alternate investments may have rates of interest lower than rates we could receive on loans, if we were able to originate or purchase them, potentially reducing the Bank’s interest income. Qualitative Disclosure about Market Risk For each period presented in the following table, the estimated percentage change in the Bank’s net interest income based on the indicated instantaneous, parallel and permanent change in interest rates are presented.The percentage change in each interest rate environment represents the difference between estimated net interest income in the 0 basis point interest rate environment (“base case”, assumes market and product interest rates do not materially change from the as-of date) and estimated net interest income in each alternative interest rate environment (assumes market and product interest rates have a parallel shift in rates across all maturities by the indicated change in rates).Estimations of net interest income used in preparing the table below are based upon the assumptions that the total composition of interest-earning assets and interest-bearing liabilities does not change materially, that any repricing of assets or liabilities occurs at anticipated product and market rates for the alternative rate environments as of the dates presented and that the existing interest rate swaps that expire during the period considered are not renewed.The estimation of net interest income does not include any projected gain-on-sale related to the sale of loans or securities or the effect of the use of new interest rate swaps or income derived from non-interest income sources, but does include the use of different prepayment assumptions in the alternative interest rate environments.It is important to consider that the estimated changes in net interest income are for a cumulative four-quarter period.These do not reflect the earnings expectations of management. Percentage Change in Net Interest Income (next four quarters) Change (in Basis Points) At September 30, in Interest Rates(1) 2007 2006 -200 bp 15.98% 9.98% -100 bp 14.10% 8.58% 000 bp +100 bp -8.31% -12.54% +200 bp -23.10% -27.20% +300 bp -38.32% -42.87% (1) Assumes an instantaneous, permanent and parallel change in interest rates at all maturities. 15 The primary drivers for the decrease in the estimated net interest income in the increasing rate environments are anticipated increases in costs of deposits and interest rate swaps in excess of the increases in yields in the loan and investment and mortgage-related securities portfolios.The increase in the cost of deposits is primarily a result of the relatively short average maturity of the Bank’s certificate of deposit portfolio due to our customer’s propensity to shorten the maturities of the certificates they invest in.The increase in the costs of the interest rate swaps is due to the immediate repricing nature of the interest rate swaps, which would result in the interest rate swaps experiencing the full impact of the rate change immediately.Changes in the rates on the mortgage loan and mortgage-related securities portfolios happen at a slower pace, compared to the interest-bearing liabilities, because only the amount of cash flow received on the repayment of these portfolios is reinvested at the higher rates or caps on adjustable-rate products limit the increase in rates in these assets when rates riseThe decrease in the sensitivity to earnings in increasing rate environments, compared to the previous year, is primarily due to the assumption that the interest rate swaps that mature during the next four-quarter period are not renewed. The increase in the estimated net interest income if interest rates were to decrease is primarily the result of the immediate decrease in the cost of our interest rate swaps and the decrease in the cost of deposits compared to a slower decrease in the yield on our interest-earning assets. The increase in the sensitivity to earnings in decreasing rate environments, compared to the previous year, is primarily due to the assumption that the interest rate swaps that mature during the next four-quarter period are not renewed. As a result of the flat or slightly inverted yield curve during the majority of fiscal year 2007 and the relatively short term to repricing of our liabilities compared to our assets, the Bank’s net interest margin was lower in fiscal year 2007 compared to fiscal year 2006.The forward yield curve generally indicates that the market expects the yield curve to continue to assume a positive shape, with additional rate cuts by the FOMC expected, during fiscal year 2008.Net margin compression could continue in fiscal year 2008.The extent of net interest income compression will be determined primarily by the level of the one-month LIBOR rate, our ability to lower the costs of our deposits, and our ability to manage the spread on the maturing FHLB advances relative to possible decreasing yields received on new loans and investments.The cost of deposits will be driven by both competitors’ willingness to lower their deposit rates in reaction to lower market rates and our depositors’ acceptance of lower rates, reflective of decreased market rates, rather than withdrawing their accounts.However, there could be events that cause interest rates to return to levels seen during the prior fiscal year.If that happens, the impact of those events on market interest rates, and thereby on our net interest margin, could be more severe than the current rate environment.Due to the increased awareness of credit risk in lending nationwide, credit spreads have widened during the fourth quarter of fiscal year 2007, allowing loan rates to not decrease as fast as market rates of interest.However, stabilization in the credit markets could cause our loan rates to decrease as credit concerns ease.Our ability to maintain our current level of borrowings will be based upon our ability to replace maturing FHLB advances with borrowings at a cost that allows us to invest those proceeds at an acceptable spread without taking undo interest rate risk. The following table sets forth the estimated percentage change in market value of portfolio equity (“MVPE”) of the Bank at each period presented based on the indicated instantaneous, parallel and permanent change in interest rates.The MVPE is defined as the net of the present value of the cash flows of an institution’s existing assets, liabilities and off-balance sheet instruments.The percentage change in each interest rate environment represents the difference between MVPE in the base case and MVPE in each alternative interest rate environment.The estimations of MVPE used in preparing the table below are based upon the assumptions that the total composition of interest-earning assets and interest-bearing liabilities does not change, that any repricing of assets or liabilities occurs at current product or market rates for the alternative rate environments as of the dates presented and that different prepayment rates are used in each alternative interest rate environment.The estimated MVPE results from the valuation of cash flows from financial assets and liabilities over the anticipated lives of each for each interest rate environment.The table presents the effects of the change in interest rates on our assets and liabilities as they mature, repay or reprice, as shown by the change in the MVPE in changing interest rate environments. Percentage Change in MVPE Change (in Basis Points) At September 30, in Interest Rates(1) 2007 2006 -200 bp -1.89% 6.69% -100 bp 4.77% 8.09% 000 bp +100 bp -13.05% -15.59% +200 bp -29.99% -34.07% +300 bp -49.00% -54.36% (1) Assumes an instantaneous, permanent and parallel change in interest rates at all maturities. 16 Changes in the estimated market values of our financial assets and liabilities drive changes in estimates of MVPE.The market value of shorter term-to-maturity financial instruments is less sensitive to changes in interest rates than the market value of longer term-to-maturity financial instruments.Because of this, our certificates of deposit (which have relatively short average lives) tend to display less sensitivity to changes in interest rates than do our mortgage-related assets (which have relatively long average lives).However, the average life expected on our mortgage-related assets varies under different interest rate environments because of the ability of customers to prepay their mortgage loans.Prepayment assumptions change on mortgage-related assets under various interest rate environments because many customers with mortgage debt look to obtain financing at the lowest cost available.Generally, there is no penalty to prepay a mortgage loan we have originated or purchased.If rates decrease,customers have an economic incentive to lower the cost of their mortgage (through a lower interest rate) with only the fees associated with the new mortgage or loan modification as a cost to obtain the lower cost mortgage.In a decreasing rate environment, prepayments generally increase and the average life of a mortgage shortens compared to higher rate environments.When interest rates increase, the economic incentive for customers to modify their mortgage debt is reduced, resulting in lower prepayment speed assumptions.In an increasing rate environment, prepayments decrease and the average life of the mortgage lengthens compared to lower rate environments.Holders of certificates of deposit have the ability to modify the terms of their deposits by withdrawing before maturity the balance in their account.Generally a penalty is assessed for such early withdrawal.In a decreasing rate environment the economic incentive to the depositor probably does not exist because the rate on the new account would likely be lower than they are currently receiving.Given the short term nature of our certificates of deposit, in an increasing rate environment customers will likely wait until maturity to change the terms of their deposit, which would result in no change to the expected lives of our certificates of deposit in a rising rate environment.In rising rate environments, these characteristics of our financial assets and liabilities result in a decrease in the estimated value of the Bank’s MVPE and increases our estimates of sensitivity to changes in MVPE. The Bank’s measure of its MVPE sensitivity to decreases in interest rates indicates little change at September 30, 2007.The increase in MVPE, if interest rates drop 100 basis points, is primarily driven by the short-term nature of our liabilities compared to the decrease in the expected lives of our assets, relative to the base case rate scenario, as a result of an assumed increase in prepayment speeds on mortgage-related assets, primarily our fixed-rate loan portfolio.Given the current composition of our loan portfolio and the current interest rate environment, it is likely that many of our customers would be economically enticed to refinance or modify their mortgage loans with a 100 basis point decline in rates compared to the base case scenario.The Bank’s MVPE is negatively impacted in a down 200 basis points rate environment because of an increase in cash flows from mortgage prepayments or refinances of loans to lower market rates.The higher prepayment assumptions shorten the expected average lives on our fixed-rate assets thereby decreasing the sensitivity of the present value of their cash flows to changes in interest rates, while the expected average lives of our liabilities remains largely unchanged. The Bank’s estimate of its changes in MVPE from the base case in rising rate environments continued its trend towards more sensitivity.This was primarily driven by the increase in the 30-year fixed-rate loan portfolio, the trend for customers to shorten the maturities of their certificates of deposit, and the shorter term average lives of our FHLB advances as they move toward maturity.As rates increase, the estimated fair values of the liabilities with short average lives do not respond to rates in the same manner as the longer maturity loans, such as our fixed-rate loans, which have longer average lives.The prepayment assumptions on the fixed-rate loans in particular, and all loans in general, anticipate slower prepayment rates in the increasing rate environments.The lower prepayment assumptions extend the expected average lives on these assets thereby increasing their sensitivity to changes in interest rates.The net effect of these characteristics of short-lived liabilities and long-lived assets is to increase the sensitivity of the Bank to changes in interest rates. Management realizes that this level of sensitivity, while in compliance with limits established by the board of directors, exposes the Bank to significant challenges in its operations.Management intends to continue purchasing shorter duration securities for the foreseeable future.Additionally, management believes in fiscal year 2008, the opportunity will exist to borrow funds to purchase securities at spreads acceptable to management and consistent with historical average spreads for these types of transactions.Management believes that such transactions, if completed, will improve the earnings of the Company and not create excessive interest rate risk exposure and could improve the Bank’s interest rate risk exposure. The assumptions used by management to evaluate the sensitivity of our financial performance to changes in interest rates presented in the tables above are utilized in, and set forth under, the gap table and related notes beginning on page 18.Although management finds these assumptions reasonable given the constraints described above, the interest rate sensitivity of our assets and liabilities and the estimated effects of changes in interest rates on our net interest income and MVPE indicated in the above tables could vary substantially if different assumptions were used or actual experience differs from these assumptions. 17 Gap Table:The gap table summarizes the anticipated maturities or repricing of our interest-earning assets and interest-bearing liabilities as of September 30, 2007, based on the information and assumptions set forth in the notes below. Within Three Months Three to Twelve Months More Than One Year to Three Years More Than Three Years to Five Years Over Five Years Total Interest-Earning Assets: (Dollars in thousands) Loans receivable(1) (2): Mortgage loans: Fixed $147,232 $481,781 $1,093,447 $675,843 $975,557 $3,373,860 Adjustable 127,123 627,133 819,117 155,039 8,263 1,736,675 Other loans 135,449 5,560 11,720 7,781 58,336 218,846 Securities: Non-mortgage(3) 177,727 311,494 13,144 3,325 18,385 524,075 Mortgage-related(4) 155,856 638,441 341,500 118,353 158,140 1,412,290 Other interest-earning assets 126,272 126,272 Total interest-earning assets 869,659 2,064,409 2,278,928 960,341 1,218,681 7,392,018 Interest-bearing liabilities: Deposits: Savings(5) 138,865 6,580 14,852 11,395 65,456 237,148 Checking(5) 10,826 36,736 69,811 52,400 224,336 394,109 Money market(5) 33,930 94,507 176,341 99,325 386,174 790,277 Certificates 358,141 1,388,882 683,716 68,644 1,865 2,501,248 Borrowings(6) 1,053,609 700,000 870,000 176,000 2,799,609 Total interest-bearing liabilities 1,595,371 2,226,705 1,814,720 407,764 677,831 6,722,391 Excess (deficiency) of interest-earning assets over interest-bearing liabilities $(725,712) $(162,296) $464,208 $552,577 $540,850 $669,627 Cumulative excess (deficiency) of interest-earning assets over interest-bearing liabilities $(725,712) $(888,008) $(423,800) $128,777 $669,627 Cumulative excess (deficiency) of interest-earning assets over interest-bearing liabilities as a percent of total assets at September 30, 2007 (9.45)% (11.57)% (5.52)% 1.68% 8.72% Cumulative one-year gap at September 30, 2006 (13.62)% Cumulative one-year gap at September 30, 2005 (4.01)% 18 (1)Adjustable-rate loans are included in the period in which the rate is next scheduled to adjust or in the period in which repayments are expected to occur prior to their next rate adjustment, rather than in the period in which the loans are due.Fixed-rate loans are included in the periods in which they are scheduled to be repaid, based on scheduled amortization and prepayment assumptions. (2)Balances have been reduced for non-performing loans, which totaled $7.4 million at September 30, 2007. (3)Based on contractual maturities, terms to call date or pre-refunding dates as of September 30, 2007, and excludes the unrealized gain adjustment of $93 thousand on AFS investment securities. (4)Reflects estimated prepayments of mortgage-related securities in our portfolio, and excludes the unrealized gain adjustment of $2.0 million on AFS mortgage-related securities. (5)Although our checking, savings and money market accounts are subject to immediate withdrawal, management considers a substantial amount of such accounts to be core deposits having significantly longer effective maturities.The decay rates (the assumed rate at which the balance of existing accounts would decline) used on these accounts are based on assumptions developed based upon our actual experience with these accounts.If all of our checking, savings and money market accounts had been assumed to be subject to repricing within one year, interest-bearing liabilities which were estimated to mature or reprice within one year would have exceeded interest-earning assets with comparable characteristics by $1.99 billion, for a cumulative one-year gap of (25.9)% of total assets. (6)Borrowings exclude the $13.8 million unrealized loss adjustment on the swapped FHLB advances and $85 thousand of capitalized debt issuance costs on other borrowings. The decrease in the negative cumulative one-year gap from September 30, 2006 to September 30, 2007 was aresult of investment securities moving closer to maturity, the purchase of investment securities during fiscal year 2007 with weighted average lives less than one year, and adjustable-rate mortgage-related securities and loans moving closer to their repricing date.The increase in interest-earning assets in the one year or less category more than offset the increase in interest-bearing liabilities in the one year or less category between the two period ends.The increase in interest-bearing liabilities in the one year or less category between the two period ends was due to a larger dollar amount of FHLB advances scheduled to mature during fiscal year 2008 compared to fiscal year 2007 and customers continuing to shift from medium and long-term to short-term certificates of deposit. The table on the previous page contains certain assumptions which affect the presentation.Although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees to changes in market interest rates.The interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types of assets and liabilities may lag behind changes in market interest rates.Certain assets, such as adjustable–rate mortgage (“ARM”) loans, have features that restrict changes in interest rates on a short-term basis and over the life of the asset.In the event of a change in interest rates, prepayment and early withdrawal levels likely would deviate significantly from those assumed in calculating the table. The FHLB advances designated in hedging relationships have maturities ranging from May 2008 to August 2010.At September 30, 2007, the Bank was in a paying position on the interest rate swaps.If the one month LIBOR rate remains higher than 3.68% (weighted average break even LIBOR rate), then the Bank will continue to be in a paying position on the interest rate swaps. The following summarizes the interest rate swap agreements by maturity date at September 30, 2007. Fiscal Paying Receiving Year Fair Notional 1 Month Interest Interest Maturity Value(1) Amount LIBOR Rate(2) Margin Rate Rate Spread (Dollars in thousands) 2008 $(2,679) $225,000 5.72% 2.41% 8.13% 5.68% (2.45)% 2010 (11,138) 575,000 5.72 2.51 8.23 6.35 (1.88) $(13,817) $800,000 5.72% 2.48% 8.20% 6.16% (2.04)% (1)The one month LIBOR rate as of September 28, 2007 was 5.12%.This rate was used to calculate the fair value of the interest rate swaps at September 30, 2007.This rate plus the margin noted above will be the paying interest rate during October 2007. (2)The one month LIBOR rate as of August 31, 2007 was 5.72%.This rate plus the margin noted above was the paying interest rate during September 2007. 19 Weighted Average Yields and Rates The following table presents the weighted average yields earned on loans, securities and other interest-earning assets, the weighted average rates paid on deposits, certificates and borrowings and the resultant interest rate spreads at the dates indicated.Yields on tax-exempt securities are not calculated on a tax-equivalent basis. At September 30, 2007 2006 2005 Weighted average yield on: Loans receivable 5.73 % 5.64 % 5.49 % Mortgage-related securities 4.46 4.54 3.71 Investment securities 4.52 4.46 4.54 Capital stock of FHLB 6.68 6.24 4.70 Cash and cash equivalents 4.94 5.19 3.70 Combined weighted average yield on interest-earning assets 5.41 5.29 4.96 Weighted average rate paid on: Savings deposits(1) 2.58 0.65 0.65 Checking deposits 0.21 0.21 0.21 Money market deposits 3.18 3.31 2.06 Certificates of deposit 4.77 4.35 3.35 Borrowings 5.44 4.93 4.45 Combined weighted average rate paid on interest-bearing liabilities 4.52 4.22 3.50 Net Interest Rate Spread 0.89 % 1.07 % 1.46 % (1)The increase in the weighted average rate on savings deposits at September 30, 2007 is due to the reclassification of variable-rate retirement certificates of deposit to savings during fiscal year 2007.The variable-rate retirement certificates of deposit did not have a stated maturity date as a result of changes required by the Bank’s new core information technology processing system.The weighted average rate of savings deposits at September 30, 2007, excluding the reclassified variable-rate retirement accounts, would have been 0.65%. 20 Financial Condition Total assets decreased $523.2 million from $8.20 billion at September 30, 2006 to $7.68 billion at September 30, 2007.The decrease in assets was attributed mainly to a decrease in mortgage-related securities of $670.5 million which was partially offset by an increase in investment securities of $94.7 million and loans receivable of $69.0 million. Total liabilities decreased $527.6 million from $7.34 billion at September 30, 2006 to $6.81 billion at September 30, 2007.The decrease in liabilities was due primarily to the repayment of $600.0 million in maturing FHLB advances.The decrease in liabilities was partially offset by an increase in deposits of $22.4 million. Stockholders’ equity increased $4.4 million from $863.2 million at September 30, 2006 to $867.6 million at September 30, 2007. Loans Receivable.The loan portfolio increased $69.0 million from $5.22 billion at September 30, 2006 to $5.29 billion at September 30, 2007.The increase in the portfolio was primarily a result of loan originations of $803.5 million and loan purchases of $144.3 million.The increase in the loan portfolio was mostly offset by $856.0 million in loan repayments during the year. Purchased loans from nationwide lenders represented 17.2% of the loan portfolio at September 30, 2007 compared to 21.3% at September 30, 2006.As of September 30, 2007, the average balance of a purchased loan was approximately $350 thousand compared to the average balance of approximately $120 thousand for an originated loan.Purchasing mortgage loans rather than mortgage-related securities has resulted in more assets earning a higher rate with no anticipated material increase in credit risk exposure.Our purchased mortgage loans, as measured for interest rate risk sensitivity, were less sensitive to changes in rates than the fixed-rate loans we originate as the majority of our purchased loans are ARM loans.The majority of purchased ARM loans had reprice terms of 36 months or greater at the time of purchase.Generally, when acquired or originated, the initial rates on ARM loans are lower than the rates on fixed-rate loans.Our purchased loans are more sensitive to changes in rates than the mortgage-related and investment securities we would have purchased, which would have likely consisted of ARMs with initial reprice terms of less than 36 months and other short duration investments. Loans purchased from correspondent lenders during the current fiscal year totaled $129.1 million at a weighted average rate of 5.91% compared to $151.3 million at a weighted average rate of 5.90% during the prior year.Of the loans purchased during the current and prior fiscal years, $76.0 million and $80.6 million, respectively, were adjustable-rate. Total one- to four-family loan originations during the current fiscal year were $677.6 million at an average rate of 6.09% compared to one- to four-family loan originations of $645.4 million at an average rate of 5.96% for the prior fiscal year.Of the one- to four- family loans originated during fiscal year 2007 and 2006, $573.2 million and $497.5 million, respectively, were fixed-rate. The average yield on our loan portfolio increased 9 basis points from 5.64% at September 30, 2006 to 5.73% at September 30, 2007.The increase in the yield was primarily a result of fixed-rate mortgage loans originated at rates higher than the overall loan portfolio rate, the origination and purchase of ARM loans at rates higher than the overall loan portfolio rate, and existing ARM loans in the portfolio repricing. Generally, during the current fiscal year ended September 30, 2007, the Bank’s 30-year fixed-rate loans, with no points paid by the borrower, were priced at approximately 150 basis points above the average 10-year Treasury rate, while the Bank’s 15-year fixed-rate loans were priced approximately 110 basis points above the average 10-year Treasury rate.The Bank’s loan pricing is comparable to the secondary mortgage market pricing. The Bank has not experienced any significant increase in the balance of non-performing assets during fiscal year 2007.Non-performing assets at September 30, 2007 was $9.4 million compared to $8.0 million at September 30, 2006.Non-performing assets as a percentage of total assets were 0.12% at September 30, 2007 compared to 0.10% at September 30, 2006.Management continually monitors the circumstances surrounding loans that become non-performing.If there is a trend toward worsening economic conditions that impairs customers’ ability to repay their loans, and as a result, losses are realized, adjustments to the formula component of our allowance for loan losses may be warranted. 21 The following tables summarize the activity in the loan portfolio for the periods indicated, excluding changes in loans in process, deferred fees and allowance for loan losses.The weighted average contractual life of our mortgage loan portfolio at September 30, 2007 and 2006 was approximately 23 years.Included in the year ended September 30, 2006 are repayment amounts of $47.6 million which represent loans that were repurchased by a seller.These loans were purchased during fiscal year 2005. For the Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 Amount Rate Amount Rate Amount Rate Amount Rate Loans receivable: (Dollars in thousands) Beginning balance $5,303,830 5.64 % $5,249,793 5.59 % $5,259,857 5.57 % $5,257,473 5.55 % Originations and refinances 225,333 6.50 246,940 6.24 161,705 6.31 169,473 6.39 Purchases 39,820 6.06 54,624 6.25 23,518 5.75 26,372 5.98 Repayments (221,075) (246,829) (194,085) (193,991) Other (1,282) (698) (1,202) 530 Ending balance $5,346,626 5.68 % $5,303,830 5.64 % $5,249,793 5.59 % $5,259,857 5.57 % For the Year Ended September 30, 2007 2006 Amount Rate Amount Rate Loans receivable: (Dollars in thousands) Beginning balance $5,257,473 5.55 % $5,494,387 5.39 % Originations and refinances 803,451 6.36 811,246 6.37 Purchases 144,334 6.07 329,319 5.52 Repayments (855,980) (973,054) Principal balance of loans related to loan swap transaction(1) (404,819) 5.72 Other (2,652) 394 Ending balance $5,346,626 5.68 % $5,257,473 5.55 % (1)During the quarter ended September 30, 2006, the Bank entered into a transaction with the Federal Home Loan Mortgage Corporation (“FHLMC”) whereby the Bank exchanged $404.8 million of fixed-rate mortgage loans for mortgage-related securities. 22 Mortgage-Related Securities.The balance of mortgage-related securities decreased $670.5 million from $2.08 billion at September 30, 2006 to $1.41 billion at September 30, 2007.The decrease in the portfolio was a result of maturities and repayments and the sale of the trading securities, proceeds from which were reinvested in short-term investment securities.The decrease was partially offset by $228.1 million of purchases during fiscal year 2007. The following tables provide a summary of the activity in our portfolio of mortgage-related securities for the periods presented.The yields and weighted average life (“WAL”) for purchases are presented as recorded at the time of purchase.The yields for the beginning and ending balances are as of the period presented and are generally derived from recent prepayment activity on the securities in the portfolio as of the dates presented.Excluding the yield on the trading securities, the portfolio yield at September 30, 2006 would have been 4.26%.Excluding the trading securities, the portfolio yield increased 20 basis points between September 30, 2006 and September 30, 2007.The increase in the yield between the two periods was a result of existing adjustable-rate securities in the portfolio repricing upward.The beginning and ending WAL is the estimated remaining maturity of the underlying collateral after projected prepayment speeds have been applied.Excluding the WAL of the trading securities, the portfolio WAL would have been 3.74 years at September 30, 2006.Excluding the trading securities, the WAL increased between the two periods due to the purchase of securities with a WAL greater than that of the existing portfolio. For the Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 Amount Yield WAL Amount Yield WAL Amount Yield WAL Amount Yield WAL Mortgage-related securities: (Dollars in thousands) Beginning balance $1,466,822 4.30 % 4.89 $1,603,443 4.27 % 3.40 $1,668,548 4.26 % 3.48 $2,084,786 4.54 % 4.39 Maturities and repayments (126,050) (135,905) (112,054) (120,737) Sale of securities, net of gains (404,459) Net amortization of premiums/discounts (783) (1,228) (988) (1,075) Purchases: Fixed-rate 72,610 5.79 4.34 692 5.62 7.61 1,983 5.65 18.18 Adjustable-rate 44,672 4.60 1.24 108,135 5.17 1.76 Change in valuation on AFS securities 1,672 (180) 1,282 1,898 Ending balance $1,414,271 4.46 % 4.04 $1,466,822 4.30 % 4.89 $1,603,443 4.27 % 3.40 $1,668,548 4.26 % 3.48 23 For the Year Ended September 30, 2007 2006 Mortgage-related securities: Amount Yield WAL Amount Yield WAL (Dollars in thousands) Beginning balance $2,084,786 4.54 % 4.39 $2,145,254 3.71 % 3.38 Maturities and repayments (494,746) (564,355) Sale of securities, net of gains (404,459) Net amortization of premiums/discounts (4,074) (7,032) Purchases: Fixed-rate 75,285 5.78 4.74 11,075 6.42 2.20 Adjustable-rate 152,807 5.00 5.45 100,031 5.97 2.08 Fair value of securities received in loan swaptransaction 395,828 5.73 7.15 Other-than-temporary impairment of AFS securities (472) Change in valuation on securities: Trading 1,076 AFS 4,672 3,381 Ending balance $1,414,271 4.46 % 4.04 $2,084,786 4.54 % 4.39 24 Investment Securities.Investment securities consist of investment grade agency bonds (primarily issued by Federal National Mortgage Association (“FNMA”) or FHLMC) and municipal investments.Investment securities increased $94.7 million, from $429.5 million at September 30, 2006 to $524.2 million at September 30, 2007.The increase was the result of purchases during the year, primarily using the proceeds from the sale of the trading securities, offset by maturities and calls. The following tables provide a summary of the activity of investment securities for the periods presented.The yields for the beginning and ending balances are as of the periods presented.The increase in the yield at September 30, 2007 compared to September 30, 2006 was a result of purchases that had a net yield greater than that of the existing portfolio.The beginning and ending WAL represent the estimated remaining maturity of the underlying collateral after projected call dates have been considered, based upon market rates at each date presented.The decrease in the WAL at September 30, 2007 compared to September 30, 2006 was primarily due to the purchase of securities with a net WAL less than that of the existing portfolio. For the Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 Amount Yield WAL Amount Yield WAL Amount Yield WAL Amount Yield WAL Investment securities: (Dollars in thousands) Beginning balance $673,160 4.68 % 1.71 $773,404 4.76 % 1.72 $844,514 4.82 % 1.66 $429,480 4.46 % 2.63 Maturities and calls (155,250) (158,740) (229,500) (57,000) Net amortization of premiums/discounts 334 1,303 1,572 1,042 Purchases – fixed-rate 5,802 3.76 4.85 57,329 5.01 0.74 156,768 5.34 1.44 471,140 5.18 0.67 Change in valuation on AFS securities 122 (136) 50 (148) Ending balance $524,168 4.52 % 1.66 $673,160 4.68 % 1.71 $773,404 4.76 % 1.72 $844,514 4.82 % 1.66 For the Year Ended September 30, 2007 2006 Amount Yield WAL Amount Yield WAL Investment securities: (Dollars in thousands) Beginning balance $429,480 4.46 % 2.63 $430,499 4.54 % 2.48 Maturities and calls (600,490) (200,510) Net amortization of premiums/discounts 4,251 143 Purchases – fixed-rate 691,039 5.19 0.88 199,143 5.33 1.39 Change in valuation on AFS securities (112) 205 Ending balance $524,168 4.52 % 1.66 $429,480 4.46 % 2.63 25 Liabilities.Liabilities decreased $527.6 million from $7.34 billion at September 30, 2006 to $6.81 billion at September 30, 2007. The decrease in liabilities was due primarily to the repayment of $600.0 million in FHLB advances.The decrease in liabilities was partially offset by an increase in deposits of $22.4 million. During fiscal year 2007, the Company repaid $600.0 million of the $750.0 million of FHLB advances that matured during the fiscal year.During the year, management determined that the increase in costs of the FHLB advances, without the opportunity to reinvest repayments or maturities on earning assets at higher rates than were currently being earned, would not be appropriate because it would have further reduced the Company’s net interest margin.This was primarily due to the inverted to flat yield curve through much of fiscal year 2007.However, management believes in fiscal year 2008, the opportunity will exist to borrow funds to purchase securities at spreads acceptable to management and consistent with historical average spreads for these types of transactions.Management believes that such transactions, if completed, will improve the earnings of the Company and not create excessive interest rate risk exposure. The $22.4 million increase in the deposit portfolio was primarily a result of an increase in the certificate of deposit portfolio, after taking into consideration the transfer of retirement accounts from the certificate of deposit portfolio to the savings portfolio during the first quarter of fiscal year 2007 as a result of the Bank’s new core information technology processing system. At September 30, 2007, $193.0 million of our $2.50 billion in certificates were brokered and public unit deposits, compared to $233.5 million in brokered and public unit deposits at September 30, 2006.The $40.5 million decrease between September 30, 2006 and September 30, 2007 was primarily attributed to a decrease in public unit deposits of $217.2 million, partially offset by an increase in brokered deposits of $176.7 million.The decrease in public unit deposits was a result of maturities that were not retained because the Bank was not in the market for public unit deposits at the time of maturity for those deposits.Management will continue to monitor the wholesale and public unit deposit markets. The table below presents the Company’s deposit portfolio at the dates indicated. At At September 30, 2007 September 30, 2006 Average % of Average % of Amount Rate Total Amount Rate Total (Dollars in thousands) Checking $394,109 0.21 % 10.05 % $402,898 0.21 % 10.33 % Savings(1) 237,148 2.58 6.04 106,347 0.65 2.73 Money market 790,277 3.18 20.15 808,910 3.31 20.74 Certificates(1) 2,501,248 4.77 63.76 2,582,276 4.35 66.20 Total deposits $ 3,922,782 3.86 % 100.00 % $3,900,431 3.61 % 100.00 % (1)During the second quarter of fiscal year 2007, variable-rate retirement certificates of deposit were reclassified to Savings as the new classifications for these accounts did not have a stated maturity date as a result of changes required by the Bank’s new core information technology processing system.The amount of the retirement savings included in Savings at September 30, 2007 was $136.6 million.The amount of variable-rate certificates of deposit included in Certificates at September 30, 2006 was $153.0 million. 26 Stockholders’ Equity.Total stockholders’ equity increased $4.4 million from $863.2 million at September 30, 2006 to $867.6 million at September 30, 2007.The increase in stockholders’ equity was a result of $32.3 million in net income, $7.5 million in Employee Stock Ownership Plan (“ESOP”) activity, $6.6 million in stock option exercise activity, and a $2.8 million increase in unrealized gains on AFS securities, which was partially offset by $43.0 million in dividend payments and $3.2 million in treasury stock activity. During fiscal year 2007, the Company repurchased 49,843 shares at an average price of $33.76, compared to 486,668 shares repurchased at an average price of $32.82 during fiscal year 2006.Excluded from the share repurchase numbers are shares that were surrendered in payment of the exercise price for the exercise of options, which totaled 38,345 and 21,883 for fiscal years ended September 30, 2007 and 2006, respectively.See additional discussion in Item 5 of the Annual Report on Form 10-K “Market for the Registrant’s Common Stock, Related Security Holder Matters and Issuer Purchases of Equity Securities.” The Company’s current dividend policy provides for the payment of a $0.50 per public share dividend each quarter.To the extent earnings exceed dividends paid during the fiscal year, a special dividend equal to 25% of such excess is paid during the first quarter of the succeeding fiscal year.For fiscal year 2007, the Company did not have earnings in excess of the amount paid in dividends during the fiscal year, so there will be no special dividend paid in the first quarter of fiscal year 2008 for fiscal year 2007 earnings.Despite the shortfall in earnings, the Company was able to pay a $0.50 per public share dividend each quarter during fiscal year 2007 because it maintains an excess cash position at the holding company level, partially for this purpose. During fiscal year 2007, $43.0 million of dividends were paid.The amount paid included the fiscal year 2006 fourth quarter dividend of $0.50 per public share and the fiscal year 2006 special year end dividend of $0.09 per public share.The amount of dividends paid during fiscal year 2007 was $10.7 million greater than fiscal year 2007 earnings.It is management’s and the board of director’s intention to continue to pay regular quarterly dividends of $0.50 per public share for the foreseeable future.See additional discussion on dividends and restrictions on dividends in “Regulatory Capital” on page 35.At September 30, 2007, Capitol Federal Financial, at the holding company level, had $113.7 million in cash and certificates of deposit held in accounts at the Bank. Each quarter since the Company’s initial public offering, approximately 50,410 shares of Company stock have been allocated to the ESOP participants, decreasing the balance of ESOP unearned compensation by $504 thousand per quarter or $2.0 million each fiscal year.During fiscal year 2007, mark-to-market adjustments of $5.5 million were recorded in additional paid-in capital on the allocated shares in accordance with Statement of Position (“SOP”) 93-6“Employers' Accounting for Employee Stock Ownership Plans”. Dividends from the Company are the only source of funds for MHC.It is expected that MHC will waive future dividends except to the extent dividends are needed to fund continuing operations.The following table shows the number of shares eligible to receive dividends because of the waiver of dividends by MHC at September 30, 2007.The unvested shares in ESOP receive dividends that are recorded through compensation expense. Total voting shares outstanding at September 30, 2006 74,031,930 Treasury stock acquisitions (88,188) Recognition and Retention Plan (“RRP”) grants, net 4,600 Options exercised, net 310,635 Total voting shares outstanding at September 30, 2007 74,258,977 Unvested shares in ESOP (1,209,832) Shares held by MHC (52,192,817) Total shares eligible to receive dividends at September 30, 2007 (public shares) 20,856,328 Average Balance Sheet:The following table presents certain information regarding our financial condition and net interest income for fiscal years 2007, 2006, and 2005. The table presents the average yield on interest-earning assets and the average cost of interest-bearing liabilities for the years indicated.We derived the yields and costs by dividing income or expense by the average balance of interest-earning assets or interest-bearing liabilities, respectively, for the periods shown. We derived average balances from daily balances over the periods indicated, except as noted.Interest income includes fees that we considered adjustments to yields. Yields on tax-exempt securities were not calculated on a tax-equivalent basis. 27 For the Year Ended September 30, 2007 2006 2005 Average Interest Average Interest Average Interest Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Balance Paid Rate Balance Paid Rate Balance Paid Rate Assets (Dollars in thousands) Interest-earning assets: Loans receivable(1) $5,022,178 $ 276,317 5.50 % $5,314,972 $286,372 5.39 % $4,838,914 $260,294 5.38 % Other loans 222,000 18,427 8.30 216,600 17,450 8.06 208,898 13,678 6.55 Total loans receivable, net 5,244,178 294,744 5.62 5,531,572 303,822 5.49 5,047,812 273,972 5.43 Mortgage-related securities 1,605,901 68,752 4.28 1,902,579 75,806 3.98 2,518,237 91,742 3.64 Investments and cash equivalents 795,613 38,037 4.77 475,484 21,387 4.50 577,361 26,259 4.55 Capital stock of FHLB 153,478 10,017 6.53 174,094 9,913 5.69 177,055 8,134 4.59 Total interest-earning assets 7,799,170 411,550 5.28 8,083,729 410,928 5.08 8,320,465 400,107 4.81 Other noninterest-earning assets(2) 153,949 159,286 174,914 Total assets $7,953,119 $8,243,015 $8,495,379 Liabilities and stockholders' equity Interest-bearing liabilities: Savings(3) $195,660 4,952 2.53 $114,234 697 0.61 $124,969 780 0.62 Checking 396,454 850 0.21 396,934 857 0.22 393,645 871 0.22 Money market 807,459 26,566 3.29 845,233 22,443 2.66 917,596 16,688 1.82 Certificates(3) 2,504,069 114,911 4.59 2,555,952 98,551 3.86 2,619,421 78,660 3.00 Total deposits 3,903,642 147,279 3.77 3,912,353 122,548 3.14 4,055,631 96,999 2.39 FHLB advances(4) 3,009,538 153,363 5.03 3,284,554 157,197 4.73 3,442,395 144,110 4.16 Borrowings, other 53,493 4,468 8.24 53,378 4,160 7.69 53,380 3,092 5.71 Total interest-bearing liabilities 6,966,673 305,110 4.35 7,250,285 283,905 3.89 7,551,406 244,201 3.22 Other noninterest-bearing liabilities(2) 118,445 129,875 89,943 Stockholders' equity(2) 868,001 862,855 854,030 Total liabilities and stockholders' equity $7,953,119 $8,243,015 $8,495,379 Net interest income $ 106,440 $ 127,023 $155,906 Net interest rate spread 0.93 % 1.19 % 1.59 % Net earning assets $832,497 $833,444 $769,059 Net interest margin 1.36 % 1.57 % 1.87 % Ratio of interest-earning assets to interest-bearing liabilities 1.12 1.11 1.10 (1)Calculated net of deferred loan fees, loan discounts, and loans in process.Non-accruing loans are included in the loans receivable average balance at a yield of zero percent. (2)Calculated using month end balances. (3)Variable-rate retirement certificates of deposit were included in the Savings average balance and weighted average rate for the portion of the year after the replacement of the Bank’s core information technology processing system, since they did not have a stated maturity date as a result of changes required by the Bank’s new core information technology processing system. Prior to the replacement of the Bank’s core information technology processing system, variable-rate retirement certificates of deposit were included in Certificates.The average balance of variable rate retirement accounts included in Savings for fiscal year 2007 was $92.2 million with a weighted average rate of 4.66%. (4)The rate calculation includes net interest expense of $13.6 million, $8.6 million, and $7.3 million related to the interest rate swaps for fiscal years 2007, 2006 and 2005, respectively. 28 Rate/Volume Analysis:The table below presents the dollar amount of changes in interest income and interest expense for major components of interest-earning assets and interest-bearing liabilities, comparing fiscal years 2007 to 2006 and fiscal years 2006 to 2005.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (1) changes in volume, which are changes in the average balance multiplied by the previous year’s average rate and (2) changes in rate, which are changes in the average rate multiplied by the average balance from the previous year.The net changes attributable to the combined impact of both rate and volume have been allocated proportionately to the changes due to volume and the changes due to rate. Year Ended September 30, 2007 vs. 2006 2006 vs. 2005 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Total Volume Rate Total (Dollars in thousands) Interest-earning assets: Loans receivable, net $(15,565) $6,487 $(9,078) $26,252 $3,598 $29,850 Mortgage-related securities (12,451) 5,397 (7,054) (25,789) 9,853 (15,936) Investment 11,763 1,039 12,802 (5,584) (1,407) (6,991) Cash equivalents 3,580 268 3,849 725 1,394 2,119 Capital stock of FHLB (1,250) 1,354 103 (134) 1,913 1,779 Total interest-earning assets $(13,923) $14,545 $622 $(4,530) $15,351 $10,821 Interest-bearing liabilities: Savings(1) $786 $3,475 $4,261 $(66) $(12) $(78) Checking (1) (39) (40) 7 7 Money market (1,043) 5,125 4,082 (1,192) 6,975 5,783 Certificates(1) (2,025) 18,453 16,428 (1,832) 21,669 19,837 FHLB advances and other borrowings (13,103) 9,577 (3,526) (6,438) 20,593 14,155 Total interest-bearing liabilities $(15,386) $36,591 $21,205 $(9,521) $49,225 $39,704 Net change in net interest and dividend income $1,463 $(22,046) $(20,583) $4,991 $(33,874) $(28,883) (1)The increase in the volume and the rate in Savings in the 2007 vs 2006 comparison is related to the variable-rate retirement certificates of deposit that were reclassified to Savings from Certificates as the reclassified accounts did not have a stated maturity date as a result of changes required by the Bank’s new core information technology processing system.The change in volume and rate on the Savings would have been a decrease of $68 thousand and an increase of $33 thousand, respectively, excluding the variable-rate retirement certificates reclassified to Savings.The change in the volume and rate on Certificates would have been an increase of $1.6 million and $19.1 million, respectively, including the variable-rate retirement certificates reclassified to Savings. 29 Comparison of Results of Operations for the Years Ended September 30, 2007 and 2006 For fiscal year 2007, the Company recognized net income of $32.3 million compared to net income of $48.1 million in fiscal year 2006.The $15.8 million decrease in net income was primarily a result of a $20.6 million decrease in net interest and dividend income and a $4.9 million increase in other expenses, offset by a $10.0 million decrease in income tax expense. Net interest and dividend income in the current fiscal year was $106.4 million compared to $127.0 million in the prior fiscal year.The $20.6 million decrease between the two periods was a result of a $21.2 million increase in interest expense, which was partially offset by a $622 thousand increase in interest and dividend income. The increase in interest expense was mainly attributable to higher rates on the certificate of deposit and money market portfolios and the interest rate swaps which are all generally priced based upon short-term interest rates (two year and shorter maturities). Interest income on loans receivable in the current fiscal year was $294.7 million compared to $303.8 million in the prior fiscal year.The $9.1 million decrease in loan interest income was primarily due to a $287.4 million decrease in the average balance of the portfolio primarily as a result of the loan swap transaction which took place at the end of fiscal year 2006.The weighted average yield of the loan portfolio for the current fiscal year increased 13 basis points to 5.62%, compared to 5.49% for the same period one year ago.The increase in the yield was due primarily to fixed- and adjustable-rate mortgage loans originated at rates generally higher than the average yield on the existing loan portfolio and existing ARM loans in the portfolio repricing to higher rates. Interest income on mortgage-related securities in the current fiscal year was $68.8 million compared to $75.8 million in the prior fiscal year.The $7.0 million decrease in interest income was a result of a $296.7 million decrease in the average balance of the portfolio, which was partially offset by an increase in the weighted average yield of 30 basis points to 4.28% for the current fiscal year.The decrease in the average balance was due to maturities and principal repayments during the year.The weighted average yield increased during the current fiscal year primarily due to adjustable-rate securities in the portfolio repricing to a higher rate, and partially due to the purchase of securities with weighted-average yields greater than that of the existing portfolio. Interest income on investment securities in the current fiscal year was $30.8 million compared to $18.0 million in the prior fiscal year.The $12.8 million increase in interest income was primarily a result of a $251.5 million increase in the average balance of the portfolio and, to a lesser extent, a 24 basis point increase in the weighted average yield to 4.70% for the current fiscal year.The increase in the average balance was a result of the purchase of securities.The funds to purchase the securities were primarily from the proceeds from the sale of the trading securities in the first quarter of fiscal year 2007.The increase in the weighted average yield of the portfolio was due to the purchase of securities with weighted average yields higher than that of the remaining portfolio. Interest income on cash and cash equivalents in the current fiscal year was $7.2 million compared to $3.3 million in the prior fiscal year.The $3.9 million increase in interest income was primarily a result of an increase in the average balance and partially a result of an increase in the average yield.The average balance increased due to the timing of the repayment of maturing FHLB advances.The increase in the average yield was due to an increase in short-term interest rates between the two years. Interest expense on deposits in the current fiscal year was $147.3 million compared to $122.5 million in the prior fiscal year.The $24.8 million increase was primarily a result of an increase in the average rate on the certificate of deposit and money market portfolios.The weighted average rate of the certificate of deposit portfolio for the current fiscal year was 4.59% compared to 3.86% for the prior fiscal year.The weighted average rate of the money market portfolio for the current fiscal year was 3.29% compared to 2.66% for the prior fiscal year.The Bank increased certain deposit rates in response to the general trend of increasing interest rates to remain competitive in its markets, which resulted in an increase in the weighted average rate of the certificate of deposit and money market portfolios. Interest expense on FHLB advances in the current fiscal year was $153.4 million compared to $157.2 million in the prior fiscal year.The $3.8 million decrease in interest expense was a result of a decrease in the average FHLB balance, partially offset by an increase in the paying rate on the interest rate swaps.The average balance of FHLB advances decreased as a result of the repayment of $600.0 million of maturing FHLB advances during fiscal year 2007.The weighted average paying rate on the variable-rate interest rate swaps was 7.83% for the current fiscal year compared to 7.22% for the prior fiscal year.The 61 basis point increase was due to the increase in the one month LIBOR rate between the two periods. During the current fiscal year, the Bank recorded a recovery for loan losses of $225 thousand compared to a provision for loan losses of $247 thousand in the prior fiscal year.The recovery for loan losses in the current fiscal year was a result of adjustments to the risk assessments of certain categories of loans to better reflect the inherent risk of those categories.The adjustments to the risk assessments were based upon management’s continuous evaluation of the recent and historical loss experience of our loan portfolio, underwriting standards, credit quality trends, trends in collateral values, and economic and business conditions affecting our key lending areas. 30 Total other income decreased $829 thousand to $24.0 million during the current fiscal year compared to $24.8 million for the prior fiscal year.The decrease in other income was primarily due to a $1.1 million net gain on trading securities recorded in fiscal year 2006 with no such similar transaction occurring in fiscal year 2007, and a decrease in retail fees and charges of $887 thousand.The decreases were partially offset by a $691 thousand increase in loan fees and a $472 thousand other-than-temporary impairment on AFS securities in fiscal year 2006 with no such impairment amount recorded in fiscal year 2007.As previously indicated in our Form 10-K for the year ended September 30, 2006, we discontinued collection of fees for transactions originated electronically following the Bank’s core information technology processing system replacement.Fees charged for the processing of insufficient fund (“NSF”) transactions decreased due to fewer incidents of NSF.Fees generally charged to our customers relating to their usage of ATMs not owned by the Bank were not charged immediately following the core system replacement.In addition, waived fees increased due primarily to fees assessed to customers that were waived immediately following the core system replacement as customers were becoming accustomed to new interfaces.The waived fees and ATM service charges that were not charged are expected to be a one-time core system replacement-related incident.Loan fees increased primarily as a result of an increase in service fees on sold loans due to the servicing rights retained in the loan swap transaction. Total other expenses increased $4.8 million to $77.7 million during the current fiscal year compared to $72.9 million for the prior fiscal year.The increase was due primarily to a $1.8 million increase in regulatory and other services, a $1.2 million increase in salaries and employee benefit expenses and a $710 thousand increase in office supplies and related expenses.Theincrease in regulatory and other services was due primarily to an increase in consulting fees related to compliance with Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”) and other professional services, as the Company’s internal control environment had to be completely re-documented under the Bank’s new core information technology processing systems.The $1.2 million increase in salaries and employee benefits was a result of an increase in payroll expense and related taxes largely attributed to overtime paid following the core system replacement for additional staffing required to address customer service issues, partially offset by capitalized payroll expense related to the core system replacement.The increase in office supplies and related expense was due primarily to an increase in stationary and postage due to conversion-related mailings and customer statement printing changes related to the core system replacement. Income tax expense for the current fiscal year was $20.6 million compared to $30.6 million for the prior fiscal year.The decrease was primarily a result of a decrease in earnings in the current fiscal year compared to the prior fiscal year.The effective tax rate for the current fiscal year was 39.0% which was relatively unchanged from 38.9% in the prior fiscal year. Comparison of Results of Operations for the Years Ended September 30, 2006 and 2005 For fiscal year 2006, the Company recognized net income of $48.1 million compared to net income of $65.1 million in fiscal year 2005.The $17.0 million decrease in net income was primarily a result of a $28.9 million decrease in net interest and dividend income offset by a $9.7 million decrease in income tax expense. Net interest and dividend income for fiscal year 2006 was $127.0 million compared to $155.9 million in fiscal year 2005.The $28.9 million decrease between the two periods was a result of a $39.7 million increase in interest expense, which was partially offset by a $10.8 million increase in interest and dividend income. The increase in interest expense was mainly attributable to higher rates on the certificate of deposit and money market portfolios and the interest rate swaps which are all generally priced based upon short-term interest rates (two year and shorter maturities). Interest income on loans receivable for fiscal year 2006 was $303.8 million compared to $274.0 million in fiscal year 2005.The $29.8 million increase in loan interest income was primarily due to a $483.8 million increase in the average balance of the portfolio as a result of loan originations and purchases, and a slowdown in prepayment speeds during fiscal year 2006.The weighted average yield of the loan portfolio for fiscal year 2006 increased six basis points to 5.49%, compared to 5.43% in fiscal year 2005.The increase in the yield was due to home equity and ARM loans repricing to higher rates and fixed- and adjustable-rate mortgage loans originated and purchased at rates generally higher than the average yield on the existing loan portfolio. Interest income on mortgage-related securities for fiscal year 2006 was $75.8 million compared to $91.7 million in fiscal year 2005.The $15.9 million decrease in interest income was a result of a $615.7 million decrease in the average balance of the portfolio, which was partially offset by an increase in the weighted average yield of 34 basis points to 3.98% for fiscal year 2006.The weighted average yield increased during the fiscal year 2006 primarily due to purchases of mortgage-related securities with yields higher than that of the total portfolio and adjustable-rate securities in the portfolio repricing to a higher rate. Interest income on investment securities for fiscal year 2006 was $18.0 million compared to $25.0 million in fiscal year 2005.The $7.0 million decrease in interest income was primarily a result of a $123.9 million decrease in the average balance of the portfolio and, to a lesser extent, a 28 basis point decrease in the weighted average yield to 4.45% for fiscal year 2006.The decrease in the average balance was a result of the timing of called and maturing securities and the purchase of new securities.The decrease in the weighted average yield of the portfolio was 31 attributed to called and maturing securities with weighted average yields higher than that of the remaining portfolio. Interest expense on deposits for fiscal year 2006 was $122.5 million compared to $97.0 million in fiscal year 2005.The $25.5 million increase was primarily a result of an increase in the average rate on the certificate of deposit and money market portfolios which was slightly offset by a decrease in the average balance of the certificate of deposit, money market, and savings portfolios.The weighted average rate of the certificate of deposit portfolio for fiscal year 2006 was 3.86% compared to 3.00% for fiscal year 2005.The weighted average rate of the money market portfolio for fiscal year 2006 was 2.66% compared to 1.82% for fiscal year 2005.The Bank increased certain deposit rates in response to the general trend of increasing interest rates to remain competitive in its markets, which resulted in an increase in the weighted average rate of the certificate of deposit and money market portfolios. Interest expense on FHLB advances in fiscal year 2006 was $157.2 million compared to $144.1 million in fiscal year 2005.The $13.1 million increase in interest expense was primarily a result of an increase in the paying rate on the interest rate swaps, partially offset by a decrease in the average FHLB advance balance.The weighted average paying rate on the variable-rate interest rate swaps was 7.22% for fiscal year 2006 compared to 5.26% for fiscal year 2005.The 196 basis point increase was due to the increase in the one month LIBOR rate between the two periods.The average balance of FHLB advances decreased as a result of the repayment of $200.0 million of maturing FHLB advances during fiscal year 2006. During fiscal year 2006, the Bank recorded a provision for loan losses of $247 thousand compared to $215 thousand in fiscal year 2005.The increase in the provision for loan losses in fiscal year 2006 was a result of replacing amounts in the general valuation allowance for loans transferred to specific reserves, and also a result of the movement of loans between risk categories in the general valuation model. Total other income increased $1.5 million to $24.8 million during fiscal year 2006 compared to $23.3 million for fiscal year 2005.The increase in other income was primarily due to a $1.1 million net gain on trading securities.Retail fees and charges increased $978 thousand as a result of increased debit card usage, an increase in overdraft protection fees, and a decrease in the amount of overdrawn account charge-offs between periods. After the replacement of the Bank’s core information technology processing systems, the Bank ceased charging a monthly fee or a transaction fee for internet banking or telephone payment services.Insurance commission income increased $464 thousand as a result of an increase in premiums written and an increase in commissions due to the lower level of claims experienced by the insurance companies with whom the Bank does business.These increases were partially offset by a $472 thousand other-than-temporary impairment on available-for-sale mortgage-related securities at September 30, 2006 and decreases in loan fees and other income, net.Subsequent to September 30, 2006, the aforementioned available-for-sale securities were sold at approximately book value.Loan fees decreased $269 thousand primarily as a result of a reduction in service fees on sold loans.Other income, net decreased $297 thousand primarily as a result of a decrease in profits on sales of real estate owned and fewer properties sold. Total other expenses decreased $763 thousand to $72.9 million during fiscal year 2006 compared to $73.6 million for fiscal year 2005.The decrease was due to a $1.3 million decrease in regulatory and other services, salaries and employee benefit expenses, and advertising expense, offset by an $869 thousand increase in other expense, net.The $624 thousand decrease in regulatory and other services was related to higher consulting and audit fees in fiscal year 2005 associated with the first year of compliance with SOX 404.The $422 thousand decrease in salaries and employee benefits was primarily a result of a decrease in the costs associated with the short-term performance plan due to actual corporate performance targets exceeding minimum performance levels but falling below targeted performance levels and to the ESOP due to a decrease in the average market value of the Company’s stock compared to the prior year.The decrease in costs was partially offset by a $208 thousand increase in the cost associated with the RRP as a result of RRP grants during the current fiscal year.Advertising expense decreased $274 thousand due primarily to the timing of advertising campaigns and sponsorship programs.The increase in other, net was due to miscellaneous operational expenses which were individually insignificant. Income tax expense for fiscal year 2006 was $30.6 million compared to $40.3 million for the prior fiscal year.The decrease was primarily a result of a decrease in earnings in fiscal year 2006 compared to fiscal year 2005.The effective tax rate for fiscal year 2006 was 38.9%, compared to 38.3% for fiscal year 2005.The increase in the effective tax rate was primarily a result of a change in the Company’s estimate of the impact of tax benefits associated with the ESOP. 32 Liquidity and Capital Resources Liquidity management is both a daily and long-term function of our business management.The Bank’s most available liquid assets, represented by cash and cash equivalents, AFS mortgage-related and investment securities, and short-term investment securities, are a product of its operating, investing and financing activities.The Bank’s primary sources of funds are deposits, FHLB advances, repayments on and maturities of outstanding loans and mortgage-related securities, other short-term investments and funds provided from operations.While scheduled payments from the amortization of loans and mortgage-related securities and payments on short-term investments are relatively predictable sources of funds, deposit flows and prepayments on loans and mortgage-related securities are greatly influenced by general interest rates, economic conditions and competition and are less predictable sources of funds.To the extent possible, the Bank manages the cash flows of its portfolios by the rates it offers customers.Sources of funds are used primarily to meet our ongoing operations, to pay savings and money market account withdrawals and maturing certificates of deposit, and to fund loan commitments.At September 30, 2007, approximately $1.75 billion of our $2.50 billion in certificates of deposit were scheduled to mature within one year.Based on past experience and our pricing strategy, we expect that a majority of these maturing deposits will renew, although no assurance can be given in this regard. At September 30, 2007, cash and cash equivalents totaled $162.8 million.Subsequent to September 30, 2007, the Bank repaid $200.0 million in maturing FHLB advances using a portion of the cash balance at September 30, 2007 plus the cash flows from investment securities that matured or were called and funds from loan and mortgage-related securities repayments.As previously discussed, at each FHLB advance maturity date in fiscal year 2008, management will balance the yield spread on assets generally funded by the maturing FHLB advances relative to the cost of new FHLB advances or alternative funding strategies, the amount of liquidity available to repay maturing FHLB advances or invest, and the interest rate risk profile of funding alternatives and their impact on the overall interest rate risk profile of the Bank.Based upon these factors, management may continue to repay some or all maturing FHLB advances in fiscal year 2008, or roll over the funding using either FHLB advances or alternative funding sources. The Bank has used FHLB advances to provide funds for lending and investment activities.FHLB lending guidelines set borrowing limits as part of their underwriting standards.At September 30, 2007, the Bank’s ratio of the face amount of advances to total assets, as reported to the OTS, was 35.7%.Our advances are secured by a blanket pledge of our loan portfolio, as collateral, supported by quarterly reporting to FHLB Topeka.Advances in excess of 40% of total assets, but not exceeding 55% of total assets, may be approved by the president of FHLB Topeka based upon a review of documentation supporting the use of the advances.Currently, the blanket pledge is sufficient collateral for the FHLB advances.It is possible that increases in our borrowings or decreases in our loan portfolio could require the Bank to pledge securities as collateral on the FHLB advances.The Bank’s policy allows borrowing from FHLB of up to 55% of total assets.In the past, the Bank has utilized other sources for liquidity, such as secondary market repurchase agreements, but in recent years it has relied primarily on the FHLB advances. In 2004, the Company issued $53.6 million in Junior Subordinated Deferrable Interest Debentures (“Debentures”) in connection with a trust preferred securities offering.The Company received, net, $52.0 million from the issuance of the Debentures and an investment of $1.6 million in Capitol Federal Financial Trust I (the “Trust”).The Company did not down-stream the proceeds to be used by the Bank for Tier 1 capital because the Bank already exceeded all regulatory requirements to be a well-capitalized institution.Instead, the Company deposited the proceeds into certificate accounts at the Bank to be used to further the Company’s general corporate and capital management strategies which could include the payment of dividends. 33 Off-Balance Sheet Arrangements, Commitments and Contractual Obligations The Company, in the normal course of business, makes commitments to buy or sell assets or to incur or fund liabilities.Commitments may include, but are not limited to: · the origination, purchase, or sale of loans; · the purchase or sale of investment and mortgage-related securities; · extensions of credit on home equity loans and construction loans; · terms and conditions of operating leases; and · funding withdrawals of savings accounts at maturity. In addition to its commitments of the types described above, at September 30, 2007 the Company’s off-balance sheet arrangements included its $1.6 million interest in the Trust, which in 2004 issued $52.0 million of variable rate cumulative trust preferred securities.In connection therewith, the Company issued $53.6 million of Debentures to the Trust. The following table summarizes our contractual obligations and other material commitments as of September 30, 2007.The actual maturity of the Debentures may differ from scheduled maturity as the Debentures are callable at any time, in whole or in part, after April 7, 2009. Maturity Range Less than 1 - 3 3 - 5 More than Total 1 year years years 5 years (Dollars in thousands) Operating leases $10,743 $1,197 $1,973 $1,427 $6,146 FHLB Advances $2,746,000 1,125,000 1,445,000 176,000 Weighted average rate 4.80 % 4.23 % 5.17 % 5.35 % % Certificates of Deposit $2,501,248 1,747,023 683,716 68,644 1,865 Weighted average rate 4.77 % 4.78 % 4.79 % 4.42 % 4.57 % Debentures $53,609 53,609 Weighted average rate 8.12 % 8.12 % Commitments to originate and purchase mortgage loans $150,267 150,267 Weighted average rate 6.17 % 6.17 % Commitments to fund unused home equity lines of credit $269,264 269,264 Weighted average rate 8.45 % 8.45 % Unadvanced portion of construction loans $42,481 42,481 We anticipate that we will continue to have sufficient funds, through repayments and maturities of loans and securities, deposits and borrowings, to meet our current commitments. During 2003, management entered into interest rate swap agreements with a notional amount of $800.0 million.Management entered into the interest rate swap agreements to modify the Bank’s interest rate risk profile.The counterparties with whom we have entered into the interest rate swap agreements are rated as AA- or higher per our internal policies.Counterparties to the interest rate swaps require collateral for their exposure to the Bank’s net payable mark-to-market position under the terms of the interest rate swap agreements.The exposure is estimated daily by the counterparties calculating a market value for each swap on a net settlement basis.When the valuation indicates that the Bank has a net payable to the counterparty, the Bank may be required to post collateral sufficient to satisfy the counterparty’s exposure.When required, the collateral pledged to the counterparty would be restricted and not available-for-sale.Each counterparty has different collateralization requirements.At September 30, 2007, the Bank had posted AFS mortgage-related securities with an estimated market value of $27.7 million.If the future obligation indicates that the Bank has a net receivable mark-to-market position from the counterparties, the Bank could have a certain level of exposure to the extent the counterparties are not able to satisfy their obligations to the Bank. 34 Contingencies In the normal course of business, the Company and its subsidiary are named defendants in various lawsuits and counter claims.In the opinion of management, after consultation with legal counsel, none of the currently pending suits are expected to have a materially adverse effect on the Company’s consolidated financial statements for the year ended September 30, 2007 or future periods. Regulatory Capital Consistent with management’s goals to operate a sound and profitable financial organization, we actively seek to maintain a “well capitalized” status in accordance with regulatory standards.Total equity for the Bank was $793.7 million at September 30, 2007, or 10.3% of total assets on that date.As of September 30, 2007, the Bank exceeded all capital requirements of the OTS.The following table presents the Bank’s regulatory capital ratios at September 30, 2007 based upon regulatory guidelines. Regulatory Requirement Bank For "Well Ratios Capitalized” Status Core capital 10.3% 5.0% Tier I risk-based capital 22.9 6.0 Total risk-based capital 22.8 10.0 The long-term ability of the Company to pay dividends to its stockholders is based primarily upon the ability of the Bank to make capital distributions to the Company.Under OTS safe harbor regulations, the Bank may distribute to the Company capital not exceeding net income for the current calendar year and the prior two calendar years.Due to the impact refinancing the FHLB advances had on earnings in 2004, the Bank cannot distribute capital to the Company unless it receives waivers of the safe harbor regulation from the OTS during the current waiver period.As a result of net interest margin compression, earnings have not been at the levels originally forecasted which will likely result in a waiver being required through December 31, 2008.Currently, the Bank has authorization from the OTS to distribute capital from the Bank to the Company through the quarter ending June 30, 2008.So long as the Bank continues to maintain excess capital, operate in a safe and sound manner, and comply with the interest rate risk management guidelines of the OTS, it is management’s belief that the Bank will continue to receive waivers allowing it to distribute the net income of the Bank to the Company, although no assurance can be given in this regard. Quarterly Results The following table presents summarized quarterly data for each of the years indicated for the Company. Quarterly Financial Data (Unaudited) First Quarter Second Quarter Third Quarter Fourth Quarter Total (Dollars and counts in thousands, except per share amounts) 2007 Total interest and dividend income $105,166 $ 104,573 $101,526 $100,285 $411,550 Net interest and dividend income 27,827 28,697 25,816 24,100 106,440 (Recovery) Provision for loan losses (280) 55 (225) Net income 10,251 8,456 7,289 6,300 32,296 Basic earnings per share 0.14 0.12 0.10 0.08 0.44 Diluted earnings per share 0.14 0.12 0.10 0.08 0.44 Dividends paid per public share 0.59 0.50 0.50 0.50 2.09 Average number of shares outstanding 72,627 72,812 72,947 73,011 72,849 2006 Total interest and dividend income $101,860 $101,958 $102,427 $104,683 $410,928 Net interest and dividend income 33,856 33,815 30,764 28,588 127,023 Provision (Recovery) for loan losses 268 (138) 40 77 247 Net income 13,313 13,587 11,306 9,911 48,117 Basic earnings per share 0.18 0.19 0.16 0.14 0.66 Diluted earnings per share 0.18 0.19 0.15 0.14 0.66 Dividends paid per public share 0.80 0.50 0.50 0.50 2.30 Average number of shares outstanding 72,650 72,647 72,525 72,558 72,595 35 Stockholder Return Performance Presentation The line graph below compares the cumulative total stockholder return on the Company’s common stock to the cumulative total return of a broad index of the Nasdaq Stock Market and a savings and loan industry index for the period September 30, 2002 through September 30, 2007. The information presented below assumes $100 invested on September 30, 2002 in the Company’s common stock and in each of the indices, and assumes the reinvestment of all dividends. Historical stock price performance is not necessarily indicative of future stock price performance. 2002 2003 2004 2005 2006 2007 CAPITOL FEDERAL FINANCIAL 100.00 142.65 169.85 191.23 212.74 216.55 S&L INDEX 100.00 133.59 155.99 162.33 186.04 162.87 NASDAQ MARKET INDEX 100.00 153.26 162.48 184.85 195.81 234.00 36 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting (as such terms are defined in Rule 13a-15(f) under the Act). The Company’s internal control system is a process designed to provide reasonable assurance to the Company’s management and board of directors regarding the preparation and fair presentation of published financial statements. The Company’s internal control over financial reporting includes policies and procedures that pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect transactions and dispositions of assets; provide reasonable assurances that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures are being made only in accordance with authorizations of management and the directors of the Company; and provide reasonable assurance regarding prevention or untimely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the Company’s financial statements. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial reporting.Further, because of changes in conditions, the effectiveness of any system of internal control may vary over time.The design of any internal control system also factors in resource constraints and consideration for the benefit of the control relative to the cost of implementing the control.Because of these inherent limitations in any system of internal control, management cannot provide absolute assurance that all control issues and instances of fraud within the Company have been detected. Management assessed the effectiveness of the Company’s internal control over financial reporting as of September 30, 2007.In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control-Integrated Framework.Management has concluded that the Company maintained an effective system of internal control over financial reporting based on these criteria as of September 30, 2007. The Company’s independent registered public accounting firm, Deloitte & Touche LLP, who audited the consolidated financial statements included in the Company’s annual report, has issued an audit report on management’s assessment of, and the effective operation of, the Company’s internal control over financial reporting as of September 30, 2007 and it is included herein. John B. Dicus, President and Chief Executive Officer Kent G. Townsend, Executive Vice President, Chief Financial Officer and Treasurer 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Capitol Federal Financial and Subsidiary Topeka, Kansas We have audited management's assessment, included in the accompanying Management’s Report on Internal Control Over Financial Reporting, that Capitol Federal Financial and Subsidiary (the “Company”) maintained effective internal control over financial reporting as of September 30, 2007, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Because management’s assessment and our audit were conducted to meet the reporting requirements of Section 112 of the Federal Deposit Insurance Corporation Improvement Act (“FDICIA”), management’s assessment and our audit of the Company’s internal control over financial reporting included controls over the preparation of the schedules equivalent to the basic financial statements in accordance with the instructions for the Consolidated Financial Statements for Bank Holding Companies (Form FR Y-9C).The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting.Our responsibility is to express an opinion on management's assessment and an opinion on the effectiveness of the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, evaluating management's assessment, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinions. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 38 (CONTINUED) In our opinion, management's assessment that the Company maintained effective internal control over financial reporting as of September 30, 2007, is fairly stated, in all material respects, based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of September 30, 2007, based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the year ended September 30, 2007 of the Company and our report dated November 28, 2007 expressed an unqualified opinion on those financial statements. Kansas City, Missouri November 28, 2007 39 (This page intentionally left blank.) 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Capitol Federal Financial and Subsidiary Topeka, Kansas We have audited the accompanying consolidated balance sheets of Capitol Federal Financial and Subsidiary (the “Company”) as of September 30, 2007 and 2006, and the related consolidated statements of income, stockholders' equity, and cash flows for each of the three years in the period ended September 30, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Capitol Federal Financial and Subsidiary as of September 30, 2007 and 2006, and the results of their operations and their cash flows for each of the three years in the period ended September 30, 2007, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company's internal control over financial reporting as of September 30, 2007, based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated November 28, 2007 expressed an unqualified opinion on management's assessment of the effectiveness of the Company's internal control over financial reporting and an unqualified opinion on the effectiveness of the Company's internal control over financial reporting. Kansas City, Missouri November 28, 2007 41 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2007 and 2006 (in thousands) ASSETS 2007 2006 CASH AND CASH EQUIVALENTS $162,791 $ 183,242 INVESTMENT SECURITIES: Available-for-sale, at market (amortized cost of $102,331 and $189,275) 102,424 189,480 Held-to-maturity, at cost (market value of $418,940 and $233,525) 421,744 240,000 MORTGAGE-RELATED SECURITIES: Trading, at market value 396,904 Available-for-sale, at market value (amortized cost of $400,705 and $558,939) 402,686 556,248 Held-to-maturity, at cost (market value of $995,415 and $1,101,159) 1,011,585 1,131,634 LOANS RECEIVABLE HELD FOR SALE, at lower of amortized cost or market 2,184 1,440 LOANS RECEIVABLE, net (less allowance for loan losses of $4,181 and $4,433) 5,290,071 5,221,117 MORTGAGE SERVICING RIGHTS (“MSR”), net 5,606 6,917 BANK OWNED LIFE INSURANCE (“BOLI”) 50,027 CAPITAL STOCK OF FEDERAL HOME LOAN BANK (“FHLB”), at cost 139,661 165,130 ACCRUED INTEREST RECEIVABLE: Loans receivable 21,714 23,018 Mortgage-related securities 6,787 9,663 Investment securities 7,368 5,351 PREMISES AND EQUIPMENT, net 26,610 26,500 REAL ESTATE OWNED, net 2,097 2,409 INCOME TAXES RECEIVABLE, net 6,620 5,359 DEFERRED INCOME TAXES, net 543 20,967 OTHER ASSETS 15,368 13,694 TOTAL ASSETS $7,675,886 $8,199,073 . (Continued) 42 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2007 and 2006 (in thousands, except share amounts) LIABILITIES AND STOCKHOLDERS’ EQUITY 2007 2006 LIABILITIES: Deposits $3,922,782 $3,900,431 Advances from FHLB 2,732,183 3,268,705 Other borrowings 53,524 53,467 Advance payments by borrowers for taxes and insurance 51,109 48,353 Accounts payable and accrued expenses 48,657 64,898 Total liabilities 6,808,255 7,335,854 COMMITMENTS AND CONTINGENCIES (NOTE 16) STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; 50,000,000 shares authorized, no shares issued or outstanding Common stock, $.01 par value; 450,000,000 shares authorized, 91,512,287 shares issued; 74,258,977 and 74,031,930 shares outstanding as of September 30, 2007 and 2006, respectively 915 915 Additional paid-in capital 438,964 429,286 Unearned compensation - Employee Stock Ownership Plan (“ESOP”) (12,098) (14,784) Unearned compensation - Recognition and Retention Plan (“RRP”) (630) (825) Retained earnings 750,186 760,890 Accumulated other comprehensive gain (loss) 1,287 (1,543) 1,178,624 1,173,939 Treasury stock, 17,253,310 and 17,480,357 shares as of September 30, 2007 and 2006, at cost (310,993) (310,720) Total stockholders’ equity 867,631 863,219 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $7,675,886 $8,199,073 See notes to consolidated financial statements. (Concluded) 43 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME YEARS ENDED SEPTEMBER 30, 2007, 2006, and 2005 (in thousands, except per share amounts) 2007 2006 2005 INTEREST AND DIVIDEND INCOME: Loans receivable $294,744 $303,822 $273,972 Mortgage-related securities 68,752 75,806 91,742 Investment securities 30,849 18,047 25,039 Capital stock of FHLB 10,017 9,913 8,134 Cash and cash equivalents 7,188 3,340 1,220 Total interest and dividend income 411,550 410,928 400,107 INTEREST EXPENSE: Deposits 147,279 122,548 96,999 FHLB advances 153,363 157,197 144,110 Other borrowings 4,468 4,160 3,092 Total interest expense 305,110 283,905 244,201 NET INTEREST AND DIVIDEND INCOME 106,440 127,023 155,906 (RECOVERY) PROVISION FOR LOAN LOSSES (225) 247 215 NET INTEREST AND DIVIDEND INCOME AFTER (RECOVERY) PROVISION FOR LOAN LOSSES 106,665 126,776 155,691 OTHER INCOME: Retail fees and charges 16,120 17,007 16,029 Loan fees 2,467 1,776 2,045 Insurance commissions 2,059 2,329 1,865 Gains on trading securities, net 34 1,076 Losses on available-for-sale securities, net (47) (472) Income from BOLI 27 Other, net 3,306 3,079 3,376 Total other income 23,966 24,795 23,315 OTHER EXPENSES: Salaries and employee benefits 41,269 40,026 40,448 Occupancy of premises 13,135 12,970 12,796 Regulatory and outside services 7,078 5,241 5,865 Deposit and loan transaction costs 4,709 4,332 4,346 Advertising 4,317 4,038 4,312 Office supplies and related expenses 2,913 2,203 2,367 Federal insurance premium 490 533 602 Other, net 3,814 3,525 2,895 Total other expenses 77,725 72,868 73,631 INCOME BEFORE INCOME TAX EXPENSE 52,906 78,703 105,375 INCOME TAX EXPENSE 20,610 30,586 40,316 NET INCOME $32,296 $48,117 $65,059 Earnings per share: Basic $0.44 $0.66 $0.90 Diluted $0.44 $0.66 $0.89 Dividends declared per public share $2.09 $2.30 $2.00 See notes to consolidated financial statements. 44 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY YEARS ENDED SEPTEMBER 30, 2007, 2006, and 2005 (in thousands, except share amounts) Accumulated Additional Unearned Unearned Other Total Common Stock Paid-In Compensation- Compensation- Retained Comprehensive Treasury Stock Stockholders’ Shares Amount Capital ESOP RRP Earnings Loss Shares Amount Equity Balance, October 1, 2004 91,512,287 $915 $412,126 $(20,772) $(276) $735,306 $(1,983) 17,521,486 $(292,902) $832,414 Comprehensive income: Net income for the year ended, September 30, 2005 65,059 65,059 Other comprehensive loss - Changes in unrealized gains/losses on securities available-for-sale, net of deferred income taxes of $1,092 (1,786) (1,786) Total comprehensive income 63,273 Tax benefit of market value change in vested RRP shares 30 30 Common stock committed to be released for allocation - ESOP 4,980 2,016 6,996 Acquisition of treasury stock 246,430 (8,609) (8,609) Treasury stock activity related to RRP, net 370 (503) (24) (14,200) 136 (21) Amortization of unearned compensation - RRP 240 240 Dividends in excess of debt service cost of the ESOP, net 2,035 2,035 Stock options exercised 4,397 24 (528,318) 5,006 9,427 Dividends on common stock to stockholders ($2.00 per public share) (40,722) (40,722) BALANCE, September 30, 2005 91,512,287 915 421,903 (16,721) (539) 759,643 (3,769) 17,225,398 (296,369) 865,063 See notes to consolidated financial statements. (Continued) 45 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY YEARS ENDED SEPTEMBER 30, 2007, 2006, and 2005 (in thousands, except share amounts) Accumulated Additional Unearned Unearned Other Total Common Stock Paid-In Compensation- Compensation- Retained Comprehensive Treasury Stock Stockholders’ Shares Amount Capital ESOP RRP Earnings Gain (Loss) Shares Amount Equity Comprehensive income: Net income for the year ended, September 30, 2006 48,117 48,117 Other comprehensive income - Changes in unrealized gains/losses on securities available-for-sale net of deferred income taxes of $1,360 2,226 2,226 Total comprehensive income 50,343 Tax benefit of market value change in vested RRP shares 25 25 Common stock committed to be released for allocation - ESOP 4,741 2,016 6,757 Acquisition of treasury stock 508,551 (16,681) (16,681) Treasury stock activity related to RRP, net 518 (737) (22,500) 208 (11) Amortization of unearned compensation - RRP 451 451 Stock based compensation expense 375 375 Dividends in excess of debt service cost of the ESOP, net (79) (79) Stock options exercised 1,724 (231,092) 2,122 3,846 Dividends on common stock to stockholders ($2.30 per public share) (46,870) (46,870) BALANCE, September 30, 2006 91,512,287 915 429,286 (14,784) (825) 760,890 (1,543) 17,480,357 (310,720) 863,219 See notes to consolidated financial statements. (Continued) 46 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY YEARS ENDED SEPTEMBER 30, 2007, 2006, and 2005 (in thousands, except share amounts) Accumulated Additional Unearned Unearned Other Total Common Stock Paid-In Compensation- Compensation- Retained Comprehensive Treasury Stock Stockholders’ Shares Amount Capital ESOP RRP Earnings Gain Shares Amount Equity Comprehensive income: Net income for the year ended, September 30, 2007 32,296 32,296 Other comprehensive income - Changes in unrealized gains/losses on securities available-for-sale, net of deferred income taxes of $1,730 2,830 2,830 Total comprehensive income 35,126 Tax benefit of market value change in vested RRP shares 42 42 Common stock committed to be released for allocation - ESOP 5,497 2,016 7,513 Acquisition of treasury stock 88,188 (3,198) (3,198) Treasury stock activity related to RRP, net 138 (180) (4,600) 42 Amortization of unearned compensation - RRP 375 375 Stock based compensation expense 294 294 Dividends in excess of debt service cost of ESOP, net 670 670 Stock options exercised 3,707 (310,635) 2,883 6,590 Dividends on common stock to stockholders ($2.09 per public share) (43,000) (43,000) BALANCE, September 30, 2007 91,512,287 $915 $438,964 $(12,098) $(630) $750,186 $1,287 17,253,310 $(310,993) $867,631 See notes to consolidated financial statements. (Concluded) 47 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED SEPTEMBER 30, 2007, 2006, and 2005 (in thousands) 2007 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $32,296 $48,117 $ 65,059 Adjustments to reconcile net income to net cash provided by operating activities: FHLB stock dividends (10,017) (9,913) (8,133) (Recovery) provision for loan losses (225) 247 215 Originations of loans receivable held-for-sale (4,062) (4,408) (6,694) Proceeds from sales of loans receivable held-for-sale 3,405 4,907 8,312 MSR activity, net 1,311 640 471 Amortization and accretion of premiums and discounts on mortgage- related and investment securities (177) 6,889 12,733 Principal collected on trading securities 7,729 Proceeds from sale of trading securities 389,209 Depreciation and amortization of premises and equipment 4,510 3,845 4,132 Amortization of deferred debt issuance costs 57 57 62 Common stock committed to be released for allocation - ESOP 7,513 6,757 6,996 Stock based compensation - stock options and RRP 669 826 240 Provision for deferred income taxes 18,714 28,288 23,719 Other, net (705) (1,224) (949) Changes in: Accrued interest receivable 2,163 (1,132) 2,748 Other assets 930 532 4 Income taxes payable/receivable (1,239) (5,287) (2,286) Accounts payable and accrued expenses (5,367) 2,123 1,674 Net cash provided by operating activities 446,714 81,264 108,303 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from maturities or calls of investment securities AFS 88,990 10,000 Purchases of investment securities AFS (1,520) (199,143) Proceeds from maturities or calls of investment securities HTM 511,500 190,510 207,000 Purchases of investment securities HTM (689,519) Principal collected on mortgage-related securities AFS 230,934 288,970 451,611 Purchases of mortgage-related securities AFS (91,294) (110,123) Proceeds from sale of mortgage-related securities AFS 15,237 Principal collected on mortgage-related securities HTM 256,083 275,385 346,318 Purchases of mortgage-related securities HTM (136,798) (983) (309,506) Proceeds from the redemption of capital stock of FHLB 38,287 27,042 Purchases of capital stock of FHLB (2,801) Loan originations, net of principal collected (144,710) (94,347) (60,974) Loan purchases, net of principal collected 71,399 (70,787) (652,407) Purchase of BOLI (50,000) Net deferred fee activity 574 299 (7,939) Purchases of premises and equipment, net (4,625) (7,444) (2,646) Proceeds from sales of real estate owned, net 4,929 4,767 8,000 Net cash provided by (used in) investing activities 96,666 314,146 (20,543) (Continued) 48 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED SEPTEMBER 30, 2007, 2006, and 2005 (in thousands) 2007 2006 2005 CASH FLOWS FROM FINANCING ACTIVITIES: Dividends paid (43,000) (46,870) (40,722) Dividends in excess of debt service cost of ESOP, net 670 (79) 2,035 Deposits, net of withdrawals 22,351 (59,866) (167,477) Proceeds from advances/line of credit from FHLB 206,901 675,100 719,900 Repayments on advances/line of credit from FHLB (756,901) (829,100) (719,900) Change in advance payments by borrowers for taxes andinsurance 2,756 2,916 4,608 Acquisitions of treasury stock (3,198) (16,681) (8,609) Stock options exercised 3,942 2,279 5,065 Excess tax benefits from stock options 2,648 1,567 4,380 Net cash used in financing activities (563,831) (270,734) (200,720) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (20,451) 124,676 (112,960) CASH AND CASH EQUIVALENTS: Beginning of Period 183,242 58,566 171,526 End of Period $162,791 $183,242 $58,566 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Income tax payments $711 $6,020 $14,522 Interest payments, net of interest credited to deposits of $143,383 $112,386 and $87,283 $163,158 $170,317 $155,443 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Loans transferred to real estate owned $ 4,008 $4,996 $4,505 Loan swap with Federal Home Loan Mortgage Corporation, net $ $402,701 $ Market value change related to fair value hedge: Interest rate swaps hedging FHLB advances $(13,478) $3,760 $22,964 See notes to consolidated financial statements. (Concluded) 49 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED SEPTEMBER 30, 2007, 2006, and 2005 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business - Capitol Federal Financial (the “Company”) provides a full range of retail banking services through its wholly-owned subsidiary, Capitol Federal Savings Bank (the “Bank”) which has 29 traditional and nine in-store banking offices serving primarily the entire metropolitan areas of Topeka, Wichita, Lawrence, Manhattan, Emporia and Salina, Kansas and a portion of the metropolitan area of greater Kansas City. The Bank emphasizes mortgage lending, primarily originating and purchasing one- to four-family mortgage loans and providing personal retail financial services.The Bank is subject to competition from other financial institutions and other companies that provide financial services. The Company is subject to the regulations of the Office of Thrift Supervision (“OTS”) and the Federal Deposit Insurance Corporation (“FDIC”) and undergoes periodic examinations by those regulatory authorities. The Bank has an expense sharing agreement with the Company that covers the reimbursement of certain expenses that are allocable to the Company.These expenses include compensation, rent for leased office space and general overhead expenses. The Company’s ability to pay dividends is dependent, in part, upon its ability to obtain capital distributions from the Bank. The future dividend policy of the Company is subject to the discretion of the board of directors and will depend upon a number of factors, including the Company’s financial condition, results of operations, regulatory capital requirements of the Bank, other regulatory limitations on the Bank’s ability to make capital distributions to the Company and the continued waiver of dividends by MHC.Holders of common stock will be entitled to receive dividends as and when declared by the board of directors of the Company out of funds legally available for that purpose. Basis of Presentation - The Company is organized as a mid-tier holding company chartered as a federal savings and loan holding company.The Company owns 100% of the stock of the Bank.The Company is majority owned by Capitol Federal Savings Bank MHC ("MHC"), a federally chartered mutual holding company.At September 30, 2007 MHC owned approximately 70% of the stock of the Company.The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, the Bank. The Bank has a wholly owned subsidiary, Capitol Funds, Inc.Capitol Funds, Inc. has a wholly owned subsidiary, Capitol Federal Mortgage Reinsurance Company.Significant intercompany accounts and transactions have been eliminated. These consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”), and require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Significant estimates include the allowance for loan losses, security impairment, valuation of MSR, and the fair values of financial instruments. Actual results could differ from those estimates. Cash and Cash Equivalents-
